Exhibit 10.1

LEASE AGREEMENT

STONECLIFF OFFICE BUILDING

BASIC LEASE SUMMARY

The following Basic Lease Summary is incorporated into and made a part of this
Lease. Each reference in this Lease to the Basic Lease Summary shall mean the
respective information set forth below and shall be construed to incorporate all
of the terms provided under the particular Lease paragraph(s) pertaining to such
information.

 

IDENTIFICATION DATE OF LEASE: 12/28/10

  

[ X ]New [    ] Renewal [    ] Expansion [    ] Other

1.

  

Building: StoneCliff        

  

Building Address: 7801 Capital of Texas Highway, Austin, TX 78731

2.

  

Lessor: StoneCliff Office, L.P.

  

Lessor’s Address: 7200 N. Mopac, Ste. 400, Austin, TX 78731

3.

  

Suite Number(s): 260    

        

4.

   Rentable Area (RSF): 5,679           

Total Building SF: 66,027    

     

Pro Rata Share: 8.60     %

5.

  

Lessee: Pain Therapeutics, Inc                                        
                                                                             

 

  (a) Lessee is [    ] an individual(s), [    ] several individuals, [    ] a
general partnership, [    ] a limited partnership, [ X ] a corporation, [    ] a
joint venture, [    ] a limited liability company, [    ] a professional
association, organized or chartered under the laws of the State of Delaware .

 

  (b) Lessee Address for Notice: 7801 Capital of Texas Highway, Ste. 260,
Austin, TX 78731             

    With copy to: 2211 Bridgepointe Parkway, Ste. 500, San Mateo, CA
94404                                

 

6.

  

Initial Lease Term: Thirteen (13) full calendar months and Fifteen (15) days

  

Lease Commencement Date:

  

February 14, 2011

  

Base Rent Commencement Date: May 1, 2011        

  

Lease Anniversary Date:

  

May 1            

  

Pass-Thru Rent Commencement Date: January 1, 2012

  

Lease Expiration Date:

   March 31, 2012           

 

7. Base Rent:

 

                    Term    Monthly Rent      Term Rent      Annual Rent psf  

02/14/2011 to 04/13/2011

   $ 0.00       $ 0.00       $ 0.00   

04/14/2011 to 04/30/2011

   $ 6,436.20       $ 6,436.20       $ 24.00   

05/01/2011 to 03/31/2012

   $ 11,358.00       $ 124,938.00       $ 24.00   

Late Charge: Greater of $100.00 or 5% of Rent, assessed 5 business days after
due date. Additional 1% daily charge begins the day after initial late charge up
to a maximum 15 days.

After hours HVAC current charge per hour per zone: $25.00. Two-hour minimum.

 

8.

  

Pass-Thru Rent:

              

(a)

 

  Yearly Estimated Building Operating Expenses

     

$0.00                     per sq.ft./year

     

(b)

 

  Less Yearly Expense Stop

     

2011 Base Year per sq.ft./year

     

(c)

 

  Estimated Monthly Pass-Thru Rent (dollars)

     

$0.00              per month

9.

  

Parking:

  

Number of Reserved Covered Spaces   2  

  

Rate per Space $30.00/mo.

     

Number of Unreserved Spaces: one space per 300 square feet of Lessee’s Rentable
Area, which shall include both reserved and unreserved parking spaces.

 

10.

  

Security Deposit:

   (a) Total Amount: $11,358.00   

To be paid by: [ X]

   Check      

[    ] Letter of Credit

11.

  

Tenant Finish Out:

  

See Exhibit E

              

As Is:

  

[ X ] Yes [    ] No

  

TFO Allowance:

  

[N/A] Yes

  

[N/A] No:$ 0.00

  

Work completed by:

  

[N/A] Lessor [N/A] Lessee       Turnkey by Lessor:    [N/A] Yes

  

[N/A] No

  

Plan Submission Date:

  

N/A                

           

12.

  

Special Conditions:

  

[ X ] Yes [    ] No

  

See Exhibit J

        

 

Page 1

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

13.

   Lease Guaranty:          [    ] Yes [X] No    Intentionally Deleted

 

Page 2

  Lessee             

Building Name: StoneCliff

  Lessor             

Lessee’s Name: Pain Therapeutics, Inc.

 

Rev: 03/2009

 



--------------------------------------------------------------------------------

INDEX TO LEASE AGREEMENT

 

SECTION    TITLE    Lease Page   1.1   

Leased Premises

     5    1.2   

Permitted Use

     5    1.3   

Rentable Area

     5    3.1   

Date and Place of Payment

     5    3.2   

Delinquent Payments

     5    3.3   

Security Deposit

     6    4.1   

Term, Possession, and Anniversary

     6    4.2   

Acknowledgement of Lease

     6    4.3   

Delivery of Possession

     6    5.1   

Tenant Finish-Out

     6    6.1   

Quiet Possession

     6    7.1   

Utilities and Services by Lessor

     6    7.2   

Utilities and Services by Lessee

     7    7.3   

Interruption of Utilities or Services

     7    7.4   

Extra Electricity

     7    7.5   

After-hours Heating or Air Conditioning

     7    8.1   

Maintenance and Repairs by Lessor

     7    8.2   

Maintenance and Repairs by Lessee

     8    8.3   

Telecommunications

     8    9.1   

Access, Keys, Locks, and Security

     8    9.2   

Parking

     8    10.1   

Occupancy, Nuisance, and Hazards

     9    11.1   

Taxes

     9    12.1   

Insurance

     9    12.2   

Waiver of Subrogation

     10    12.3   

Hold Harmless and Indemnity

     10    13.1   

Alterations by Lessee

     10    13.2   

Americans With Disabilities Act

     10    14.1   

Removal of Property by Lessee

     10    15.1   

Subletting and Assignment

     11    16.1   

Destruction by Fire or Other Casualty

     11    17.1   

Condemnation

     12    18.1   

Default by Lessor

     12    19.1   

Default by Lessee

     12    20.1   

Lien for Rent

     13    21.1   

Attorney’s Fees, Interest, and Other Expenses

     13    22.1   

Nonwaiver

     14    23.1   

Building Rules

     14    24.1   

Transfer of Ownership by Lessor

     14    25.1   

Mortgages

     14    26.1   

Surrender of Leased Premises

     14    27.1   

Holding Over

     14    28.1   

Signs and Building Name

     15    29.1   

Notices

     15    30.1   

Estoppel Certificates

     15    31.1   

Successors

     15    31.2   

Leasing Agent Commissions

     16    32.1   

Building Operating Expenses

     16    33.1   

Representations and Warranties by Lessor

     16    34.1   

Representations and Warranties by Lessee

     16    35.1   

Place of Performance

     16    36.1   

Miscellaneous

     16    37.1   

Hazardous Material

     16    38.1   

Confidentiality

     17   

 

Page 3

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

39.1   

Special Conditions

     17    40.1   

Exhibit List

     17    41.1   

Lease Dates and Authority to Sign.

     18    EXHIBIT A   

FloorPlan of Leased Premises

     19    EXHIBIT B   

Legal Description of Building

     20    EXHIBIT C   

Building Operating Expense Pass-Thru Calculation

     21    EXHIBIT D   

Commencement Agreement

     23    EXHIBIT E   

Tenant Finish Out

     24    EXHIBIT F-1   

Parking Rules

     25    EXHIBIT F-2   

Building Rules

     26    EXHIBIT G   

Estoppel Certificate

     29    EXHIBIT H   

Intentionally Deleted

     31    EXHIBIT I   

Certificate of Corporate Resolution

     32    EXHIBIT J   

Special Conditions

     33    EXHIBIT K   

Information About Brokerage Services

     34   

 

Page 4

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

LEASE AGREEMENT

This is a Lease Agreement hereafter referred to as “Lease” between Lessor and
Lessee identified in the Basic Lease Summary, whether one or more.

1.1 Leased Premises.

Lessor hereby leases to Lessee, and Lessee hereby leases from Lessor the “Leased
Premises”. In addition, Lessee shall have the non-exclusive right to use the
“Common Area” as described below.

(a) Leased Premises. “Leased Premises”, to which Lessee shall have exclusive use
rights, consists of the suite(s) specified in Basic Lease Summary #3,
representing the office space outlined on the floor plan contained in Exhibit A.
Such space is located in the Building on a tract of land, legally described in
Exhibit B.

(b) Common Area. The “Common Area”, to which Lessee shall have non-exclusive use
rights, consists of (1) the interior common area located in the Building, i.e.,
areas normally accessible to tenants such as the hallways, stairwells,
elevators, lobby, restrooms, and snack bar areas, and (2) the exterior common
area located outside the Building on the above described land, i.e., loading
areas, sidewalks, driveways, parking garage, parking areas, and other open areas
(if any), subject to paragraph 9.2 on parking and Exhibit F-1 regarding parking
rules.

1.2 Permitted Use.

The Leased Premises may be used only for general office purposes, and not for
school, classroom or group training purposes.

1.3 Rentable Area.

Lessee’s “Rentable Area” and “Pro Rata Share” is specified in Basic Lease
Summary #4 and shall not be subject to adjustment after execution of this Lease.

2.1 Base Rent and Pass-Thru Rents.

Lessee shall pay Base Rent(s) per square foot of Rentable Area per calendar year
as set forth in the Basic Lease Summary #7. As used in this Lease, the term
“Rent” shall refer collectively to the Base Rent, Lessee’s Pro Rata Share of
Building Operating Expenses (hereafter referred to as “Pass-Thru Rent”), all
other rental adjustments, and other charges of any kind, type or nature
whatsoever.

Pass-Thru Rent (representing Lessee’s Pro Rata Share of Building Operating
Expenses over the Expense Stop as specified in Basic Lease Summary #8 shall be
paid to Lessor in accordance with paragraph 32.1. Building Operating Expenses up
to such Expense Stop amount shall be paid by Lessor.

3.1 Date and Place of Payment.

The monthly Base Rent and Pass-Thru Rent shall be due on the first (1st) day of
each calendar month without demand. All Rent and other sums are due at the
address designated in the Basic Lease Summary #2 or other location provided by
Lessor. All sums due by Lessee are without right of offset or deduction. Monies
mailed are considered timely paid only if received by Lessor by the due date.
All other sums, besides Rent, shall be due upon delivery of written notice in
accordance with paragraph 29.1.

3.2 Delinquent Payments.

If any Rent or other sum due by Lessee to Lessor is received and accepted by
Lessor after the fifth (5th) business day of the month, Lessee shall pay a late
charge “Late Charge(s)” equal to the amount specified in Basic Lease Summary #7
. Late Charges shall be considered liquidated damages for Lessor’s time,
inconvenience and overhead (except for attorneys fees and litigation costs) in
collecting delinquent Rent. Lessor’s acceptance of delinquent Rent or other sums
shall not constitute permission for Lessee to pay the Rent or other sum late
thereafter and shall not constitute a waiver of Lessor’s remedies for subsequent
delinquent payments. Late Charges are due immediately upon written notice or
demand. All Late Charges shall be paid by check, money order or direct deposit
on a national bank, not cash. For each returned check, Lessee shall reimburse
Lessor for all applicable bank charges incurred by Lessor, plus $50.00. Payments
of any kind received by Lessor on behalf of Lessee may be applied at Lessor’s
option to non-rent items first, then to Rent. Payment of Rent by Lessee shall be
an independent covenant. If Lessee has not timely paid Rent and other sums due
on two or more occasions in a calendar year, or if a check from Lessee is
returned for insufficient funds, Lessor may, for the next 12 months, require
that all Rent and other sums due be paid by cashier’s check, certified check, or
money order by delivering written notice to Lessee.

 

Page 5

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

3.3 Security Deposit.

The total Security Deposit to be provided by Lessee to secure performance of
Lessee’s obligation under this Lease is specified in Basic Lease Summary #10 and
must be paid at the time of execution of this Lease. Lessor shall have a lien on
the Security Deposit for that purpose. If Lessee fails to pay Rent or other sums
when due under this Lease, Lessor may apply any Security Deposit toward amounts
due and unpaid by Lessee. Lessee shall, within ten (10) days after written
demand from Lessor, restore the Security Deposit to its original amount.
Lessee’s failure to restore the Security Deposit within ten (10) days after
demand shall constitute an event of default by Lessee hereunder without further
notice being required, notwithstanding any other provisions of this Lease to the
contrary. The Security Deposit may not be applied to the last month’s Rent. The
security deposit, less any amounts owed by Lessee with an itemized list of any
deductions, shall be returned to Lessee within thirty (30) days after expiration
of this Lease or any extensions thereof if a forwarding address was provided by
Lessee to Lessor.

4.1 Term, Possession, and Anniversary.

The term of this Lease is identified in Basic Lease Summary #6. The Commencement
Date of this Lease shall be the earlier of: (a) the Lease Commencement Date
specified in Basic Lease Summary #6, or (b) the date Lessee opens for business
in the Leased Premises. Lessor’s anticipated delivery date of possession is the
Lease Commencement Date specified in Basic Lease Summary #6. At the time Lessor
delivers Premises to Lessee as described above, Lessor and Lessee agree to
execute a Commencement Agreement on the form attached as Exhibit D. If the Lease
Commencement Date occurs on a day other than the first day of a calendar month,
then the Term of this Lease shall be extended such that it shall continue for
the number of full calendar months set forth in Basic Lease Summary #6 plus the
first partial calendar month following the Lease Commencement Date.

4.2 Acknowledgement of Lease.

At Lessor’s option, Lessor and Lessee shall execute a recordable acknowledgment
of this Lease which will confirm the actual Commencement Date, Lease Expiration
Date, and Lease Anniversary Date. This executed acknowledgement will become part
of the Lease.

4.3 Delivery of Possession.

Lessor shall deliver keys and/or access cards and possession of the Leased
Premises to Lessee on or before the Commencement Date unless otherwise agreed in
writing by the parties. Lessee shall not be liable for Rent until Lessor
delivers possession of the Leased Premises to Lessee unless due to a Lessee
Delay as provided in Exhibit E. If there is a delay in delivery of possession,
Rent shall be abated until the Leased Premises is ready for occupancy; and
neither Lessor nor Lessor’s agents shall otherwise be liable for any damages;
and the Lease shall not terminate.

5.1 Tenant Finish-Out.

Tenant Finish-Out Allowance (“TFO Allowance”) and scope of work shall be as
specified in Basic Lease Summary #11 and described in Exhibit E. Tenant
Finish-Out construction shall, to the extent readily achievable, comply with
state and federal architectural barrier standards.

6.1 Quiet Possession.

If Lessee is in compliance with all of Lessee’s obligations under this Lease,
Lessee shall be entitled to possession and quiet enjoyment of the Leased
Premises, subject to the terms and conditions of this Lease. Lessee shall have
access to the Building parking areas at all times, subject to parking fees and
the rules referred to in paragraphs 9.2 and 23.1. Lessor shall make diligent
efforts to have all other tenants in the Building comply with Building rules
however, failure of other tenants to comply with such rules shall not be
considered a default by Lessor. Construction noise or vibrations shall not be
considered a violation of possession, quiet enjoyment or a constructive eviction
and is not a default by Lessor, unless, however, such noise, vibrations, dust,
smell, utility disruptions or other construction disturbances materially
interferes with the Lessee’s normal business operations and prevents Lessee from
conducting business in the Premises or compromises the safety and health of its
employees. Unless specifically provided in Exhibit E, Lessor shall have no
obligation to make any modifications or improvements to the Leased Premises for
the purposes of providing sound insulation to the Leased Premises or reducing
the noise level from suites adjacent to the Leased Premises during the term of
this Lease.

7.1 Utilities and Services by Lessor.

Except where otherwise stated in this Lease, Lessor shall pay for and furnish in
a timely and diligent manner to Lessee the following utilities (subject to
Lessee being required to pay for same directly to the utility provider as set
forth in Section 7.2) and services and no others.

 

Page 6

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

(a) Air conditioning and heating as reasonably required for comfortable use and
occupancy under normal office conditions from 7:00 a.m. to 6:00 p.m. on Monday
through Friday, and from 8:00 a.m. to 12:00 p.m. on Saturday, but not on Sunday,
New Year’s Day, Memorial Day, July 4th, Labor Day, Thanksgiving or Christmas Day
and Eve, so long as these times and dates comply with present and future
governmental laws or guidelines, including utilities such as electricity, gas,
and water necessary for operation of same; Leases only

 

(b) water and wastewater services;

 

(c) janitorial and cleaning services five days a week, other than holidays, for
building standard installations;

 

(d) electricity for standard office equipment and lighting;

 

(e) trash collection services (dumpster or garbage cans);

 

(f) pest control services as needed in the reasonable judgment of Lessor;

 

(g) landscaping and parking lot maintenance services;

 

(h) reasonable repair and maintenance services pursuant to paragraph 8.1;

 

(i) replacement of fluorescent light bulbs and ballasts in Building Standard
lighting fixtures (but not incandescent light bulbs for nonstandard fixtures or
for Lessee’s lamps); and

 

(j) elevator service, if there is an elevator in the Building.

7.2 Utilities and Services by Lessee.

If applicable, Lessee shall pay for all utilities and services not expressly
furnished by Lessor under paragraph 7.1. Lessee shall pay for all electricity
consumed through any individual electrical meter(s) or sub-meter(s) serving
solely the Leased Premises. Costs of such utilities are not considered Building
Operating Expenses to be allocated among all tenants. Lessor reserves the right
to require Lessee to sub-meter electricity. Any electricity sub-metering shall
be billed to and paid by Lessee at Lessor’s average cost per KWH. If Lessee has
an excessive number of persons or heat-generating equipment in the Leased
Premises which overloads the capacity of the Building’s HVAC system or
interferes with such systems’ ability to perform adequately, Lessor may require
Lessee to install and maintain supplementary HVAC systems, if reasonably
feasible, at Lessee’s sole expense.

7.3 Interruption of Utilities or Services.

Temporary interruption or malfunction of utilities, services, and/or telephones
shall not render Lessor liable for damages, Rent abatements, or release of any
Lessee obligation. Lessor shall use diligent efforts to have such utilities and
services restored as soon as reasonably possible.

7.4 Extra Electricity.

There shall be no extra electricity charges for printers, desktop or laptop
computers, typewriters, facsimile machines, standard business copiers or other
standard 110 volt office equipment in quantities commensurate with normal office
use. However, Lessee shall pay Lessor monthly, as billed, for charges which are
separately metered or which Lessor may reasonably compute for electricity
utilized by Lessee for the following purposes: high consumption medical
equipment, 220 volt equipment excluding one standard business copier, excessive
computers and servers (other than standard desktop, laptop or word processor
computers), supplementary HVAC installed due to Lessee’s excessive occupant or
equipment load, and other electrical service not standard for the Building, or
any other items not considered Building Standard. Lessee shall pay for
installation of any sub-meters to measure consumption of such extra electricity,
if reasonably required.

7.5 After-hours Heating or Air Conditioning.

If Lessee requests air conditioning or heating after standard business hours for
their Leased Premises as set forth in paragraph 7.1(a), Lessor may charge Lessee
for after-hours air conditioning or heating. The after-hours hourly charge per
zone for the Building, which may change periodically throughout the Lease Term,
is specified in Basic Lease Summary #7.

8.1 Maintenance and Repairs by Lessor.

Lessor shall repair and/or replace, as needed, the following items as a Building
Operating Expense under Exhibit C, so long as they are Building Standard items:
light bulbs, ballasts, and light fixtures; Common Area plumbing; hardware;
doors; and wall and window coverings. Lessor shall use diligence to provide for
the reasonable cleaning, maintenance, repairs, reconnection of interrupted
utilities or services, and landscaping of Common Areas, subject to any
reimbursement obligations of Lessee under paragraph 8.2. Lessor may temporarily
close any part of the Common Areas if reasonably necessary for repairs or
construction. Repairs and maintenance shall be in accordance with applicable
governmental requirements.

 

Page 7

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

8.2 Maintenance and Repairs by Lessee.

Lessee shall promptly reimburse Lessor for the cost of maintaining, repairing or
replacing non-building standard items (including supplemental HVAC units) and
the cost of repairing or replacing damage which is known to be directly caused
inside the Leased Premises by Lessee, Lessee’s agents, employees, family, or
licensees, invitees, visitors, or customers or outside the Leased Premises by
Lessee or Lessee’s employee’s, agents, or contractors. Kitchen appliances,
wetbars, sump pumps, and hot water heaters in the Leased Premises, and plumbing
in the Leased Premises serving same are not considered Building standard items.
Cost of repair, if performed by Lessor, shall include a 5% supervision fee.
Lessor may require advance payment prior to repair or replacement. Lessor must
approve all repairmen or maintenance personnel prior to work commencement if
work is to be performed by Lessee’s contractor. Lessee shall not damage or allow
other persons listed above to damage any portion of the Leased Premises, the
Building or Common Area. Lessee shall reimburse Lessor for replacement of all
non-Building standard light bulbs and for unstopping any drains or water closets
in the Leased Premises. If Lessee or Lessee’s workmen or contractors are
permitted to repair, alter, or modify the Leased Premises, Lessee shall warrant
that no mechanic or materialman’s lien shall be filed against the Leased
Premises and that all such contractors shall provide evidence of liability
insurance as required by Lessor. All such work shall be in accordance with
applicable governmental requirements.

8.3 Telecommunications.

All telecommunications equipment and wiring necessary to serve Lessee shall be
installed and located in the Leased Premises at Lessee’s sole cost. Lessee will
be required to remove all telecommunications equipment installed by Lessee from
the Leased Premises upon expiration of Lease or Lessor may deduct costs to
remove it from the Security Deposit. Lessee may be allowed to leave equipment
and cabling in Leased Premises if written approval from Lessor is obtained prior
to expiration of the Lease. Lessee’s telephone contractors may attain access to
Building wiring closets with reasonable advance notice to Lessor.

9.1 Access, Keys, Locks, and Security.

(a) Access. Lessee shall have access to the Leased Premises at all times. Lessor
shall have access to the Leased Premises at reasonable times for reasonable
business purposes. Lessor may show the Leased Premises six months before the
Lease Expiration Date or the date Lessee gives notice of intent to vacate,
whichever is earlier.

(b) Keys. Lessor shall furnish Lessee keys and access cards for the Leased
Premises and main exterior entry doors of the Building if such door is locked
after hours, and 1 key to Lessee’s mailbox. Additional or replacement keys and
access cards shall be furnished at the same cost charged to all other tenants in
the Building at the time of Lessee’s request. Lessor shall not be liable for
risk of loss resulting from Lessee’s keys and access cards being stolen, lost or
used by unauthorized persons. Lessor reserves the right to re-key or change
locks for security reasons if new keys are timely furnished to Lessee.

(c) Locks. Lessee may not add, change, or re-key locks in or to the Leased
Premises or Building without prior written permission of Lessor. Locks may be
changed by Lessee’s contractor with written Lessor approval but Lessor may
specify kind and brand of locks, placement, installation, master key
compatibility, etc. If Lessee or any of Lessee’s employees lock themselves out
of the Leased Premises, neither Lessor nor Lessor’s agents are authorized to
unlock a door except for emergency or cleaning purposes.

(d) Security. Lessor shall have no duty to provide any security services of any
kind unless expressly provided in this Lease. Lessor shall not be liable to
Lessee or Lessee’s employees, family, customers, invitees, contractors or agents
or for injury, damage, or loss to person or property caused by criminal conduct
of other persons, including theft, burglary, assault, vandalism or other crimes.
Lessee shall lock the doors of the Leased Premises after regular business hours
or anytime the Leased Premises is not reasonably occupied. If such actions do
not unreasonably interfere with Lessee’s occupancy, Lessor may take reasonable
measures that Lessor deems advisable for the security, safety, improvement, and
preservation of the Building. Lessee shall not install any security access
equipment to the Leased Premises without Lessor’s prior review of plans and
written approval, which approval or non-approval will not be unreasonably
withheld and will be provided within three (3) business days of Lessee’s written
request for Lessor’s review and approval, Lessor shall allow Lessee to install
video and/or sound security systems at its own expense within the Leased
Premise. Lessee will be required to remove all security system equipment
(including any access or video equipment installed by Lessee) and cabling from
the Leased Premises upon expiration of Lease unless written approval is received
from Lessor to the contrary.

9.2 Parking.

 

Page 8

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

(a) Lessor shall have sole control over parking. Parking rules, if applicable,
are contained in attached Exhibit F-1. There shall be no more than two
(2) reserved parking spaces unless agreed in writing by Lessor.

(b) Lessee shall be entitled to parking spaces as specified in Basic Lease
Summary #9. Lessee hereby represents to Lessor that Lessee’s use of the Leased
Premises will at no time exceed the amount of such parking allocation. In the
event the use of parking facilities by Lessee’s employees, visitors, customers
and invitees at any time exceeds their allocation, Lessor shall have the right
to require Lessee to make alternate parking provisions off-site, at Lessee’s
sole cost and expense, for all of such excess parking. Lessee’s failure to
comply with the provisions of this paragraph will constitute a default under
this Lease, provided however that Lessor shall not be required to give Lessee
written notice or the opportunity to cure violations of this paragraph more than
three (3) times during the term of this Lease.

10.1 Occupancy, Nuisance, and Hazards.

The Leased Premises shall be occupied only by Lessee or Lessee’s employees and
invitees and shall not be left entirely vacant or used exclusively for storage
without prior written approval of Lessor. Lessee and Lessee’s agents, employees,
family, licensees, invitees, visitors, and contractors shall comply with all
federal, state, and local laws relating to occupancy or to criminal conduct
while such persons are on the Leased Premises. Lessee and the persons listed
above shall not (1) use, occupy, or permit the use or occupancy of the Leased
Premises for any purpose which is directly or indirectly forbidden by such laws
or which may be dangerous to life or property, (2) permit any public or private
nuisance, (3) disturb the quiet enjoyment of other tenants, (4) do anything
which might emit offensive odors or fumes, (5) make undue noise or vibrations,
(6) permit anything which would cancel insurance coverage or increase the
insurance rate on the Building or contents, or (7) otherwise damage the Leased
Premises, Building, or Common Area.

11.1 Taxes.

Lessor shall be responsible for payment of all taxes and assessments against the
Building subject to Lessee’s obligation to pay Lessor for Lessee’s share
thereof, pursuant to Exhibit C. Lessee shall timely pay all taxes assessed
against Lessee’s furniture, equipment, fixtures, or other personal property in
the Leased Premises.

12.1 Insurance.

Lessor and Lessee shall comply with the respective insurance obligations as set
forth below:

(a) Lessor. Lessor shall maintain (1) fire and extended coverage insurance,
including vandalism and malicious mischief, on the Building, and (2) commercial
general liability insurance. The amounts shall be as required by Lessor’s
mortgagee or as Lessor may deem reasonably appropriate, whichever is greater.
Lessor shall have no responsibility to maintain fire and extended coverage
insurance on Lessee’s contents. The portion of Lessor’s insurance premiums
reasonably due to Lessee’s acts or omissions or Lessee’s special use,
improvements, or tenant finish-out (over and above Lessee’s normal use as
contemplated in paragraph 1.1(a)) shall be paid for by Lessee.

(b) Lessee. Lessee shall provide Lessee’s own general liability insurance for
its operations on the Leased Premises in an amount not less than $1,000,000.
Upon written notice by Lessor to Lessee, such dollar amount of Lessee’s
liability policy shall be increased by the amount of any increase required by
Lessor’s carrier for “primary coverage” under an umbrella liability policy.
Lessee is required to maintain adequate fire and extended coverage insurance
(including theft, vandalism and malicious mischief) on the contents in the
Leased Premises, including fixtures, furniture, equipment, supplies, inventory,
and other personal property. Such property is not covered by Lessor’s insurance.

(c) Insurance certificates. Lessee shall provide Lessor with a current
certificate of Lessee’s insurance or a copy thereof as required above prior to
occupancy of the Leased Premises or any portion thereof and throughout the
duration of the Lease Term. Lessor and Lessor’s managing agent (if any) shall be
named as additional insureds on Lessee’s liability insurance policy. Upon
written request by Lessor, changes in the name of Lessor or Lessor’s managing
agent shall be reflected on such certificate.

(d) Notice from Lessee’s Insurance Carrier. All policies of insurance to be
provided by Lessee shall contain a provision (to the extent legally permitted)
that the insurance company shall give Lessor 10 days’ written notice to Lessor,
before the effective date of cancellation if the insurance company cancels for
non-payment, and 30 days before the effective date of cancellation if the policy
is cancelled for any other reason

 

Page 9

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

12.2 Waiver of Subrogation.

(a) If waiver of subrogation is not contained in the form language of the
insurance policy, Lessor requires that the Lessee’s fire, casualty, or liability
insurance policy contain a waiver of subrogation clause. For purposes of waiver
of subrogation, Lessor and Lessee release each other and their respective
officers, directors, employees, and agents from any claims based on negligence
or otherwise, for loss, damage, or injury which occur hereafter and are insured
against by the releasing party under insurance policies carried by Lessor and/or
Lessee. The foregoing shall not apply to losses, damages, or injuries that are
in excess of policy limits or that are not covered due to a deductible clause in
the policy.

(b) Upon written request, Lessor and Lessee shall furnish to each other copies
of the policies of insurance referred to in this Lease, including any waivers of
subrogation, or satisfactory evidence of same.

12.3 Hold Harmless and Indemnity.

To the extent that it is not covered by Lessor’s insurance, Lessee shall
indemnify Lessor for and shall hold Lessor harmless from all fines, claims,
liabilities, and suits (including costs and expenses of defending against same)
resulting from any breach or nonperformance of the Lease by Lessee or Lessee’s
agents, employees, family, licensees, or invitees. To the extent that it is not
covered by Lessee’s insurance, Lessor shall indemnify Lessee for and shall hold
Lessee harmless from all fines, claims, liabilities, and suits (including costs
and expenses of defending against same) resulting from any breach or
nonperformance of the Lease by Lessor or Lessor’s agents, employees, family,
licensees, or invitees. To the extent that it is covered by Lessor’s insurance,
Lessor and Lessee shall not be liable to the other or the other’s agents,
employees, or family for any damage to personal property resulting from any act,
omission, or negligence of any other tenant, visitor, or occupant of the
Building. This paragraph shall survive termination or expiration of this Lease.

13.1 Alterations by Lessee.

Lessee may not make any alterations, improvements, door lock changes, or other
modifications of any kind to the Leased Premises without Lessor’s prior written
consent. Consent for governmentally required changes may not be unreasonably
withheld. “Alterations” include, but are not limited to, improvements glued,
screwed, nailed, or otherwise permanently attached to the Building, structural
changes, roof and wall penetrations, and all plumbing, electrical, and HVAC
changes. Requests for Lessor’s approval shall be in writing and shall be
detailed to Lessor’s reasonable satisfaction. The foregoing shall be done only
by Lessor’s contractors or employees or by third parties approved by Lessor in
writing within three (3) business days. Lessee may be required to pay Lessor in
advance for any requested alterations, improvements, lock changes, or other
modifications which are approved and performed by Lessor. If same are performed
by Lessee with Lessor’s written permission, Lessee shall not allow any liens to
be placed against the Building as a result of such additions or alterations.
Alterations, improvements, and modifications done at Lessee’s request shall
comply with all applicable laws. Changes in Lessee’s alterations or improvements
in Leased Premises which may be later required by governmental action shall also
be paid for by Lessee. Lessee shall pay Lessor a 10% administrative/supervision
fee if Lessor contracts on Lessee’s behalf for any work to be done for Lessee
and paid directly by Lessor to such contractors.

13.2 Americans With Disabilities Act.

Lessor shall be responsible for any requirements under the Americans with
Disabilities Act or similar state or local laws as relate to any Common Area
entrance and exit doorways and elevators and any doors into the Leased Premises
and to structural building items that Lessor is required to maintain under the
terms of this Lease. Lessor agrees to indemnify Lessee for any liability Lessee
shall incur as a result of Lessor’s failure to comply with the provisions of
this paragraph. Lessee agrees to cooperate fully with Lessor to enable Lessor to
timely comply with the provisions of this paragraph and to immediately forward
to Lessor any notice Lessee receives regarding complaints, injuries, or claims
by anyone claiming that those items which are the responsibility of Lessor do
not comply with the provisions of the Americans with Disabilities Act. Lessee
shall be responsible for any requirements under such architectural barrier laws
as they relate to Lessee’s use of the Leased Premises, including, but not
limited to, the positioning of Lessee’s furnishings within the Leased Premises.
Lessee agrees to indemnify Lessor for any liability Lessor shall incur as a
result of Lessee’s failure to comply with the provisions of this paragraph.

14.1 Removal of Property by Lessee.

Lessee may remove its trade fixtures, furniture, and equipment only if (1) such
removal is made prior to the end of the Lease Term, (2) Lessee is not in default
under this Lease at time of removal, and (3) such removal is not in anticipation
of an early move-out prior to the end of the Lease Term. Lessee shall pay all
costs of removal. Lessee shall have no rights to property remaining in the
Leased Premises after the Lease Expiration Date. Lessee may not remove any
alterations as defined in paragraph 13.1 or improvements such as wall-to-wall
carpeting, window blinds,

 

Page 10

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

built-in cabinets, paneling, counters, kitchen or breakroom built-ins, shelving,
wall covering, and anything else attached to the floor, walls, or ceilings. If
and only if Lessor requests in writing, no later than one month after Lessee
vacates the Leased Premises, Lessee shall remove any alterations, fixtures,
equipment, cabling, and other property installed by Lessee or Lessee’s
contractors. Lessee shall pay for cleaning or repairing damage caused by
Lessee’s removal of any property.

15.1 Subletting and Assignment.

(a) Lessee may not sublet, assign, pledge, or mortgage this Lease and may not
grant licenses, commissions, or other rights of occupancy to all or any part of
the Leased Premises without Lessor’s prior written approval which shall not be
unreasonably withheld. Lessee shall submit a copy of the proposed sublease and
sublessee’s financials; and Lessor shall have 15 days to approve or not approve
the sublease. If Lessor does not timely approve the sublease, it shall be deemed
disapproved. Sublessee’s financial strength, reputation, personnel, and length
of sublease or assignment shall be important factors in Lessor’s approval. Sale,
transfer, or merger of the majority of the voting shares or voting partnership
interests in Lessee (if a corporation or partnership) shall be considered an
assignment; likewise for admission of a new general partner. However, if Lessor
gives such approval, Lessor shall be entitled to (1) 50% of any excess between
Lessee’s Rent per square foot under the Lease and the Rent per square foot under
the sublease or assignment, and (2) 50% of any other consideration flowing
directly or indirectly from the subletting or assignment of the Premises or a
portion thereof . The foregoing is in consideration of additional management
performed or to be performed by Lessor under such sublease or assignment. In
addition to the foregoing, Lessor may charge Lessee a one-time administrative
fee equal to $500 for such additional administrative, legal, investigative, and
management services.

(b) Violation of this Lease by sublessees or assignees shall be deemed a
violation by Lessee. Approval by Lessor of any sublease or assignment shall not
release Lessee from any obligation under this Lease and shall not constitute
approval for subsequent subletting or assignment. Sublessees or assignees shall
be liable for all of Lessee’s obligations under this Lease unless otherwise
specified in writing. Upon default by Lessee, any sublessee shall pay all
sublease rentals and other sums due Lessor, direct to Lessor, to be credited
against sums owed to Lessor by Lessee under this Lease. Unless otherwise agreed
in writing, no sublease or assignment shall be valid unless (1) a copy of this
Lease is attached thereto, (2) the sublessee or assignee agrees in writing to be
liable for all of Lessee’s obligations under this Lease, and (3) Lessor’s
written approval is attached to the sublease or assignment.

(c) At any time, Lessor may, at Lessor’s option, release Lessee from further
liability for all or any portion of the Leased Premises that has been subleased
or assigned to a third party; and Lessor may terminate the Lease to the extent
that it applies to such space. If the Lease or a portion of it is so terminated,
Lessee shall remain liable for Rents and Building Operating Expenses accrued
through the effective termination date, including any year-end adjustment of
such expenses; and this obligation shall survive any termination or release
unless it is expressly waived in the termination or release agreement.

16.1 Destruction by Fire or Other Casualty.

(a) Total destruction, Rent abatement, and restoration. If the Leased Premises
is totally damaged by fire or other casualty so that it cannot reasonably be
used by Lessee and if this Lease is not terminated as provided in subparagraph
(d) below, there shall be a total abatement of Lessee’s Rent and Lessee’s
obligation to pay Building Operating Expenses until the Leased Premises is
restored by Lessor.

(b) Partial destruction, Rent abatement, and restoration. If the Leased Premises
is partially destroyed or damaged by fire or other hazard so that it can be only
partially used by Lessee for the purposes allowed in this Lease and if this
Lease is not terminated as provided in subparagraph (d) below, there shall be a
partial abatement of Lessee’s Rent and Lessee’s obligation to pay Building
Operating Expenses which fairly and reasonably corresponds to the extent to
which the Leased Premises cannot reasonably be used by Lessee for the normal
conduct of its business, until such time as Leased Premise, access, building
services, common areas and utilities are all in substantially the same condition
in which they existed prior to the casualty.

(c) Restoration. Lessor’s obligation to restore shall be limited to the
condition of the Leased Premises, to substantially the same condition in which
the Leased Premises, access, building services, common areas and utilities
existed prior to the casualty. Lessor shall proceed with diligence to restore.
During restoration, Lessee may continue business to the extent practical in
Lessee’s sole and reasonable judgment.

 

Page 11

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

(d) Lease termination. If the Leased Premises or the Building is so badly
damaged that restoration and repairs cannot be completed to substantially the
same condition in which the Leased Premises, access, building services, common
areas and utilities existed prior to the casualty within three (3) months after
the fire or casualty, then this Lease may be terminated as of the date of the
destruction by either Lessor or Lessee by serving written notice upon the other.
Termination notice must be delivered within one month after the casualty.

17.1 Condemnation.

If the Leased Premises, Building, or the Common Area or any material portion
thereof, including any portion of the parking lot is taken by condemnation and
if the Leased Premises is thereby reasonably rendered unusable for Lessee’s
business use and activities, this Lease shall automatically terminate as of the
date title vests in the condemning authority pursuant to such taking or
acquisition; and Lessor and Lessee shall be relieved of all further obligations
under this Lease. Lessor shall be entitled to recover from the condemning
authority the full amount of Lessor’s interest in this Lease and in the property
which is taken in condemnation; provided, however, if Lessee is not in default
hereunder on the day of taking or acquisition by the condemning authority,
Lessee shall be allowed to recover from the condemning authority, at Lessee’s
own expense, Lessee’s trade fixtures, if any, which are taken in condemnation;
but not otherwise. Lessee shall be responsible for Lessee’s own attorney’s fees
and for proving its own damages.

18.1 Default by Lessor.

Lessee shall be entitled to recover actual damages if (1) Lessor fails to pay
any sum due and owing to Lessee within seven (7) business days after written
demand from Lessee, or (2) Lessor remains in default on any other obligation for
seven (7) business days after Lessee’s written demand for performance. However,
Lessor shall not be in default if Lessor promptly commences to cure such
noncompliance and diligently proceeds in good faith to cure same after receiving
written notice of such default. If taxes and utilities are not timely paid,
Lessee may pay same to the extent that it is necessary to avert foreclosure or
cutoff. If Lessor fails to perform any covenant, term or condition of this Lease
that Lessor is obligated to perform and, as a consequence of such
nonperformance, Lessee shall recover a money judgment against Lessor, such
judgment shall be satisfied only out of Lessor’s equity in the property. Lessor
shall have no liability whatsoever for any deficiency, and no other property or
assets of Lessor shall be subject to levy, execution or other enforcement
procedures as a result of such judgment.

19.1 Default by Lessee.

If Lessee defaults, Lessor shall have any or all remedies set forth below.

(a) Definition of default. The occurrence of any of the following shall
constitute a default by Lessee: (1) failure to pay Rent or any other sum due by
Lessee under this Lease within three (3) business days after written demand
therefor by Lessor; (2) failure to vacate on or before the last day of the Lease
Term, renewal term, or extension period; (3) failure to pay Rent in advance on a
daily basis in the event of unlawful holdover by Lessee; (4) unauthorized early
move-out or notice of same as set forth below; (5) acquisition of Lessee’s
interest in the Lease by a third party by judicial or non-judicial process; or
(6) failure to comply with any other provision of the Lease (including rules) if
such failure to comply is not cured as soon as possible after delivery of
written notice by Lessor to Lessee. However, Lessee shall not be in default
under subclause six (6) above if Lessee promptly commences to cure such
noncompliance and diligently proceeds in good faith to cure same after receiving
written notice of such default and such default is completely cured within ten
(10) business days of such written notice.

(b) Termination of possession. If Lessee is in default as defined in
subparagraph (a) above and if Lessee remains in default for three (3) business
days after Lessor gives notice of such default to Lessee, or if Lessee abandons
the Leased Premises without prior written approval of Lessor, Lessor may (with
or without demand for performance) terminate Lessee’s right of possession by
giving one (1) day’s written notice to vacate; and Lessor shall be entitled to
immediate possession without termination of Lessee’s obligations under the
Lease. Lessor’s repossession shall not be considered an election to terminate
this Lease unless written notice of such intention to terminate is given to
Lessee by Lessor. Repossession may be by voluntary agreement or by eviction
lawsuit. Commencement of an eviction lawsuit shall not preclude other Lessor
remedies under this Lease or other laws.

(c) Reletting costs. If Lessee is in default under this Lease and if Lessor
terminates Lessee’s right of possession without terminating this Lease and
Lessee’s Leased Premises is released, Lessee shall pay upon Lessor’s written
demand the following: (1) all costs of reletting (which in no event shall be
less than one month’s Rent), including leasing commissions, Rent concessions
(whether in the form of assuming or buying out lease remainders elsewhere, free
Rent for a period of time, or reduced rental rates), utilities during the
vacancy, advertising costs, administrative

 

Page 12

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

overhead, and all costs of repair, remodeling, or redecorating for replacement
tenants in the Leased Premises, (2) all Rent and other indebtedness due from
Lessee to Lessor through the date of termination of Lessee’s right of
possession, and (3) all Rent and other sums required to be paid by Lessee during
the remainder of the entire Lease Term, subject to mitigation by Lessor
described in subparagraph (d) below.

(d) Mitigation by Lessor. Upon eviction or voluntary vacation of the Leased
Premises by Lessee without the Lease being terminated by Lessor, Lessor shall
make reasonable efforts to relet the Leased Premises. After deduction of
reasonable expenses incurred by Lessor, Lessee shall receive credit for any Rent
received by Lessor through reletting the Leased Premises during the remainder of
the Lease Term or renewal or extension period. Such deductible expenses may
include real estate commissions, attorney’s fees, and all other expenses in
connection with reletting. Lawsuit to collect amounts due by Lessee under this
Lease may be brought from time to time on one or more occasions without the
necessity of Lessor’s waiting until the expiration of the Lease Term. If
judgment for accelerated Rents is recovered, Lessor shall give credit against
such judgment for subsequent payments made by Lessee and subsequent Rent
received by Lessor from other tenants of the Leased Premises, less lawful
deductions and expenses of reletting.

(e) Termination of Lease. Lessor may terminate this Lease (as contrasted to
termination of possession rights only) upon default by Lessee or at any time
after Lessor’s lawful re-entry or repossession following default by Lessee.
Lessor’s agents have authority to terminate the Lease only by written notice
given pursuant to paragraph 29.1. After termination, Lessee shall remain liable
to Lessor for all sums accruing and unpaid prior to termination and any year-end
adjustments of Building Operating Expense, prorated through the date of
termination.

(f) Damages. In addition to other remedies, Lessor may recover actual damages
incurred.

20.1 Lien for Rent.

(a) Notwithstanding anything to the contrary in this Lease, Lessor’s landlord
lien shall be subordinate to any existing security interest and any future
purchase money security interests on Lessee’s personal property if such security
interest is properly perfected and timely recorded as required by the Texas
Business and Commerce Code. Lessor shall cooperate in signing lien
subordinations in accordance with the foregoing. Any lien subordination shall be
on forms reasonably acceptable to Lessor.

(b) Subject to the limitations of subparagraph (a) above, Lessee gives to Lessor
a contractual lien on all of Lessee’s real property which may be found on the
Leased Premises to secure payment of all monies and damages owed by Lessee under
the Lease. Such lien also covers all insurance proceeds on such property. Lessee
shall not remove such real property while Rent or other sums remain due and
unpaid to Lessor and such property shall not be removed until all Lessee’s
obligations under the Lease have been complied with. This lien is in addition to
Lessor’s statutory lien under Section 54.021 of the Texas Property Code. If
Lessee is in default for nonpayment of Rent or any other sums due by Lessee,
Lessor’s representatives may peacefully enter the Leased Premises and remove and
store all property. If Lessor removes any property under this lien, Lessor shall
leave the following information in a conspicuous place inside the Leased
Premises: (1) written notice of exercise of lien, (2) a list of items removed,
(3) the name of Lessor’s representative who removed such items, and (4) the date
of such removal. Lessor shall be entitled to reimbursement of reasonable charges
for packing, removing, or storing abandoned or seized property, and may sell
same at public or private sale (subject to any properly recorded chattel
mortgage or recorded financing statement) after one month’s written notice of
time and place of sale is given to Lessee by certified mail, return receipt
requested.

21.1 Attorney’s Fees, Interest, and Other Expenses.

If Lessee or Lessor is in default and if the non-defaulting party places the
Lease in the hands of an attorney in order to enforce lease rights or remedies,
the non-defaulting party may recover reasonable attorney’s fees from the
defaulting party even if suit has not been filed. In any lawsuit enforcing lease
rights, the prevailing party shall be entitled to recover reasonable attorney’s
fees from the non-prevailing party, plus all out-of-pocket expenses. Trial shall
be to judge only. All delinquent sums due by Lessor or Lessee shall bear
interest at the maximum lawful rate of interest, compounded annually, from date
of default until paid, plus any Late Charges. Late Charges shall be considered
reasonable liquidated damages for the time, trouble, inconvenience, and
administrative overhead expense incurred by Lessor in collecting late Rent, such
elements of damages being uncertain and difficult to ascertain. Late Charges
shall not be liquidated damages for attorney’s fees or for Lessor’s loss of use
of such funds during the time of delinquency. Whenever Lessee requests Lessor to
take any action or give any consent required or permitted under this Lease,
Lessee will reimburse Lessor for Lessor’s reasonable costs incurred in reviewing
the

 

Page 13

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

proposed action or consent, including reasonable attorneys’, engineers’, or
architects’ fees, within 10 days after Lessor’s delivery to Lessee of a
statement of such costs. Lessee will be obligated to make such reimbursement
without regard to whether Lessor consents to any such proposed action.

22.1 Nonwaiver.

The acceptance of monies past due or the failure to complain of any action,
non-action, delayed payment, or default, whether singular or repetitive, shall
not constitute a waiver of rights or obligations under the Lease. Lessor’s or
Lessee’s waiver of any right or any default shall not constitute waiver of other
rights, violations, defaults, or subsequent rights, violations, or defaults
under this Lease. No act or omission by Lessor or Lessor’s agents shall be
deemed an acceptance or surrender of the Leased Premises, and no agreement by
Lessor to accept a surrender of the Leased Premises shall be valid unless it is
in writing and signed by a duly authorized agent of Lessor.

23.1 Building Rules.

Lessee will comply with Lessor’s rules for the Building which are attached as
Exhibit F-2. The rules are subject to reasonable change if the changes are
applicable to all tenants of the Building and notice has been reasonably
provided. Separate parking rules are contained in paragraph F-1. Lessee agrees
to provide a copy of the Building Rules (Exhibit F-2) to each of Lessee’s
employees.

24.1 Transfer of Ownership by Lessor.

If Lessor transfers ownership of the Building (other than as security for a
mortgage) and if Lessor has delivered to the transferee all of Lessee’s Security
Deposits and any prepaid Rents, Lessor shall be released from all liability
under the Lease; and such transferee shall become liable as Lessor. Such right
to be released of liability shall accrue to subsequent owners only if such
transfer is in good faith and for consideration.

25.1 Mortgages.

Unless otherwise provided in this Lease, Lessee shall subordinate and attorn to
mortgage liens now or hereafter on the Building. Lessee agrees to execute, from
time to time, documentation therefore which is necessary in the reasonable
judgment of Lessor. This Lease shall be subordinate to all existing and future
mortgages. However, such mortgagees may at any time subordinate their lien to
this Lease by filing a subordination notice in the county real property records
without necessity of notice to Lessee. Lessee waives and holds any mortgagee or
holder of a security interest harmless from all claims of Lessee against Lessor
arising prior to such mortgagee succeeding to the Lessor’s ownership interest in
the property.

If requested in writing by Lessor, Lessee shall not seek to enforce any remedy
it may have for any default on the part of Lessor without first giving written
notice by certified mail, return receipt requested, specifying the default in
reasonable detail, to any Lessor’s Mortgagee (defined as the mortgagee under any
such mortgage) whose address has been given to Lessee, and affording such
Mortgagee a reasonable opportunity to perform Lessor’s obligations under this
Lease.

26.1 Surrender of Leased Premises.

Upon expiration or early termination of this Lease, Lessee shall surrender the
Leased Premises in the same condition as on the date of Lease Commencement by
Lessee (as changed or improved from time to time in accordance with this Lease),
less ordinary wear and tear from ordinary use Removal of property from the
Leased Premises is subject to paragraph 14.1. Upon surrender, Lessee must
provide Lessor with all of Lessee’s keys and access cards to the Building and
Leased Premises and the combination to all safes and vaults, if any in the
Leased Premises. Lessor may charge Lessee for any lost keys and access cards not
surrendered at lease expiration.

27.1 Holding Over.

If Lessee remains in possession of the Leased Premises after the expiration or
mutually-agreed termination date of the Lease, without the execution by Lessor
and Lessee of a new Lease or a renewal or extension of the Lease, then
(1) Lessee shall be deemed to be occupying the Leased Premises as a
tenant-at-sufferance on a daily basis, subject to all obligations of the Lease,
(2) Lessee shall pay Rent for the entire holdover period at the rate of 150% of
the then-current rental rate under this Lease or 150% of the then-current market
rental rate for the space as reasonable determined by Lessor, whichever is
greater, (3) Lessee shall be subject to all other remedies of Lessor as provided
in paragraph 19.1, (4) Lessee shall indemnify Lessor and/or prospective tenants
for damages, including lost rentals, storage expenses, and attorney’s fees, and
(5) at Lessor’s sole option, Lessee may extend the Lease Term for a period of
one month at the rate of 150% of the then-current rental rate under this Lease
or 150% of the then-current market rental rate for the space as reasonably
determined by Lessor, whichever is greater, by giving written notice to Lessee
or to the Leased Premises while Lessee is holding over. Holdover Rents shall be
immediately due on a daily basis

 

Page 14

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

and delinquent without notice or demand; and the prior written notice and
waiting period requirements of this Lease shall not be necessary in order for
Lessor to exercise remedies thereunder.

28.1 Signs and Building Name.

There shall be no signs, symbols, or identifying marks on or in the Building,
halls, elevators, staircases, entrances, parking areas, landscape areas, doors,
walls, or windows without prior written approval of Lessor, provided, however,
that Lessee may prominently display its company signage inside the Leased
Premise. Lessor shall provide and pay for the initial Building standard suite
sign and directory strip. If the Lease Term is less than 12 months, the cost of
initial suite signage for Lessee’s space and initial directory strip shall be at
Lessee’s expense. All signs or lettering shall conform to the sign and lettering
criteria established by Lessor. Unless otherwise stated in the rules, suite
signage and Building directory changes shall be done exclusively by Lessor and
at Lessee’s expense. Lessor may remove all unapproved signs without prior notice
to Lessee and at Lessee’s expense. Lessor may change the name of the Building
upon six months’ written notice to Lessee. Lessee name on suite sign and
directory strip must be the same entity that is Lessee on the Lease Agreement or
a registered/filed assumed business name.

29.1 Notices.

Whenever written notice is required or permitted under this Lease, such notice
shall be in writing and shall be either (a) hand delivered personally to the
party being notified, (b) hand delivered to or inside such party’s mailing
address, (c) delivered by fax provided there is a fax transmittal confirmation,
or (d) delivered at such party’s mailing address by overnight commercial courier
or by certified mail, return receipt requested. The notice address of Lessor
shall be the address to which Lessee normally mails or delivers the monthly Rent
unless Lessor notifies Lessee of a different address in writing. The notice
address of Lessee shall be the address set forth in 5(b) of the Basic Lease
Summary under this Lease. However, if Lessee vacates the Leased Premises, it
shall be Lessee’s last address known by Lessor. Hand delivered notice is
required only when expressly required in the Lease. Notice by non-certified mail
is sufficient if actually received by the addressee or an employee or agent of
addressee. The term “notice” shall be inclusive of notices, billings, requests,
and demands.

30.1 Estoppel Certificates.

From time to time, upon seven (7) days’ prior written request from Lessor,
Lessee shall execute and deliver to Lessor an estoppel certificate in a form
similar to the attached as Exhibit G. The form in Exhibit G may be changed as
reasonably required by a prospective purchaser or lender. If any statement in
the estoppel certificate form is contrary to the facts existing at the time of
execution of such form, Lessee may correct same before signing. Reasonable
modifications in the form may be made as requested by a prospective lienholder
or purchaser. The estoppel certificate may be conclusively relied upon by Lessor
and by any prospective lienholder or purchaser of the Leased Premises. If Lessee
fails to comply with the foregoing by the end of such seven (7) day period, it
shall be conclusively presumed that (1) this Lease is in full force and effect
without any subleases or assignments and is unamended or modified except for
amendments verified by affidavit of Lessor to the prospective lienholder or
purchaser, (2) no Rents, Security Deposits, or other charges have been prepaid,
(3) the statements contained in the estoppel certificate form (Exhibit G) are
correct, (4) there are no uncured defaults by Lessor, (5) Lessee has no right of
offset or rescission, and (6) any prospective purchaser or lienholder may
conclusively rely on such silence or noncompliance by Lessee and may
conclusively assume no Lessor defaults within the four (4) months following
Lessee’s receipt of Lessor’s request for an estoppel certificate.

31.1 Successors.

This Lease shall bind and inure to the benefit of the parties, any guarantors of
this Lease, and their respective successors and assigns.

 

Page 15

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

31.2 Leasing Agent Commissions.

No leasing commission shall be due by Lessor to any leasing agent unless in
writing in a separate agreement. Commission agreements executed by Lessor shall
be binding on subsequent Building owners if the tenant of the Lease in question
is in possession at the time of transfer of Building ownership.

32.1 Building Operating Expenses.

In addition to the monthly Base Rent in Basic Lease Summary #7, Lessee shall pay
Pass-Thru Rent on a monthly basis, equivalent to Lessee’s Pro Rata Share of
actual Building Operating Expenses as per Exhibit C. Lessee’s responsibility for
payment of Building Operating Expenses shall be subject to the Expense Stop
referred to in Basic Lease Summary #8

33.1 Representations and Warranties by Lessor.

Lessor warrants that Lessor is the sole owner of the land and improvements
comprising the Building and that Lessor has full right to enter into this Lease.
Lessor’s duties and warranties are limited to those expressly stated in this
Lease and shall not include any implied duties or implied warranties, now or in
the future. No representations or warranties have been made by Lessor other than
those expressly contained in this Lease.

34.1 Representations and Warranties by Lessee.

Lessee warrants to Lessor that (1) the financial statements of Lessee heretofore
furnished to Lessor are true and correct to the best of Lessee’s knowledge,
(2) there has been no significant adverse change in Lessee’s financial condition
since the date of the financial statements, (3) the financial statements fairly
represent the financial condition of Lessee upon those dates and at the time of
execution hereof, (4) there are no delinquent taxes due and unpaid by Lessee,
and (5) Lessee and none of the general partners of Lessee (if Lessee is a
corporation or partnership) have ever declared bankruptcy. Lessee warrants that
Lessee has disclosed in writing to Lessor all lawsuits pending or threatened
against Lessee, and Lessee has made no material misrepresentation or material
omission of facts regarding Lessee’s financial condition or business operations.
All financial statements must be dated and signed by Lessee. Lessee acknowledges
that Lessor has relied on the above information furnished by Lessee to Lessor
and that Lessor would not have entered into this Lease otherwise.

35.1 Place of Performance.

Unless otherwise expressly stated in this Lease, all obligations under this
Lease, including payment of Rent and other sums due, shall be performed in the
county where the Building is located, at the address designated from time to
time by Lessor.

36.1 Miscellaneous.

This Lease contains the entire agreement of the parties. No other written or
oral promises or representations have been made, and none shall be binding. This
Lease supersedes and replaces any previous Lease between the Lessee and Lessor
on the Leased Premises, including any renewals or extensions thereunder. Except
for reasonable changes in written rules, this Lease shall not be amended or
changed except by written instrument, signed by both Lessor and Lessee. Lessor’s
agents do not and will not have authority to (1) make exceptions, changes or
amendments to this Lease, or factual representations not expressly contained in
this Lease, (2) waive any right, requirement, or provision of this Lease, or
(3) release Lessee from all or part of this Lease, unless such action is in
writing and signed by both parties to this Lease. Multiple Lessees (as
identified in Basic Lease Summary #5) shall be jointly and severally liable
under this Lease. Notices, requests, or agreements to, from, or with one of
multiple Lessees shall be deemed to be to, from, or with all such Lessees. Under
no circumstances shall Lessor or Lessee be considered an agent of the other. The
Lease shall not be construed against either party more or less favorably by
reason of who drafted the Lease or changes in the Lease. Texas law applies. If
any date of performance or exercise of a right ends on a Saturday, Sunday, or
state holiday, such date shall be automatically extended through the next
business day. Time is of the essence; and all performance dates, time schedules,
and conditions precedent to exercising a right shall be strictly adhered to
without delay except where otherwise expressly provided. Time for performance of
non-monetary obligations of either party shall be reasonably extended to the
extent delay is caused by force majeure, i.e., a cause such as riot, strikes,
etc., beyond the control of the party obligated to perform. If any provision of
this Lease is invalid under present or future laws, the remainder of this Lease
shall not be affected.

37.1 Hazardous Materials.

Various materials utilized in the construction of any improvements to the
Building or in the use thereof, past or present, may contain materials that have
been or may in the future be determined to be hazardous. For example, some
electrical transformers and other electrical components can contain PCBs, and
asbestos may have been used in a wide variety of Building components such as
fire-proofing, air duct insulation, acoustical tiles, spray-on acoustical

 

Page 16

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

materials, linoleum, floor tiles and plaster. Such substances may be present on
or in soils, underground water, Building components or other portions of the
Leased Premises in areas that may or may not be accessible or noticeable.
Current federal, state and local laws and regulations may require the clean-up
of such hazardous or undesirable materials. Lessor, real estate brokers, and
leasing agents in this transaction have no expertise with respect to hazardous
materials and have not made, nor will any of their statements constitute
representations, either express or implied, regarding the existence or
nonexistence of hazardous materials in or on the Leased Premises.

38.1 Confidentiality.

Lessee acknowledges that the terms and provisions of this Lease, if disclosed to
third parties, could interfere with and injure Lessor’s business relationship
with or ability to lease to other existing or prospective tenants. Therefore,
except as otherwise provided herein, Lessee agrees to keep confidential any and
all terms and provisions of this Lease, including but not limited to Rent
amounts, tenant improvements, Pass-Thru Rent terms and calculations, etc.
unless, however, the Lessee is required by legal process to disclose certain
material facts of this Lease, which facts may be disclosed without Lessor’s
prior consent. Signature of person signing as same may be subsequently amended
or modified together with all information, business terms, agreements, and other
matters discussed during the lease negotiations or to be subsequently discussed
between Lessee, Lessor, their leasing agents, or their respective
representatives and to not disclose same in any way to any persons or entities
without Lessor’s written consent which Lessor shall have no obligation to give.
Provided, however, Lessee may reveal such (if applicable) information to those
agents and employees of Lessee made aware of such information shall be informed
by Lessee of this Confidentiality Agreement, and Lessee shall be responsible for
their compliance with same. In this Confidentiality Agreement, the term “Lessee”
shall include Lessee, and any agent, owner, employee, officer, director or
affiliate of Lessee.

Notwithstanding the above, Lessee may disclose to any entity from which Lessee
is attempting to secure financing those terms of the Lease and the financing.
Lessee shall, however, inform the lender of the Confidentiality Agreement and
Lessee shall require the lender to comply with the terms hereof. Also, Lessee
may disclose the terms of this Lease if required to do so by court order.

If any terms of this Lease are disclosed by Lessee to any third party other than
as expressly allowed, or if any third party becomes aware of said information
due to a previous disclosure of same by Lessee, Lessor shall, in addition to any
other remedies Lessor may have against Lessee at law, in equity, or pursuant to
the terms of this Lease, have available to it the following remedy:

 

  (a) Lessor may secure injunction or other equitable relief in any court of
competent jurisdiction to prevent or otherwise restrain a breach of this
provision; and

39.1 Special Conditions.

Additional provisions of this Lease are set forth in Exhibit J.

40.1 Exhibit List.

The exhibits attached to this Lease are listed below. All exhibits are a part of
this Lease except for those which have been lined out or which have been shown
below as omitted.

 

Exhibit A   

Floor Plan of the Leased Premises (paragraph 1.1)

Exhibit B   

Legal Description of Office Building (paragraph 1.1)

Exhibit C   

Building Operating Expense Pass-Thru Calculations (paragraphs 2.1 and 32.1)

Exhibit D   

Commencement Agreement

Exhibit E   

Construction by Lessor or Lessee (Paragraph 5.1)

Exhibit F-1   

Parking Rules (paragraphs 9.2 and 23.1)

Exhibit F-2   

Building Rules (paragraph 23.1)

Exhibit G   

Estoppel Certificate (paragraph 30.1)

Exhibit H   

Intentionally Deleted

Exhibit I   

Corporate Resolution Authorizing Lease or Guaranty

Exhibit J   

Special Conditions (paragraph 39.1)

Exhibit K   

Acknowledgement of Receipt of Agency Disclosure

 

Page 17

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

41.1 Lease Dates and Authority to Sign.

The “Identification” date of this Lease is the date specified in the Basic Lease
Summary. The “Effective Date” on which this Lease becomes binding is the date on
which the Lease has been signed by Lessor, Lessee, and any guarantors (if
applicable). The names and signatures of all parties are shown below; and all
persons signing have been duly authorized to sign. If Lessee is a corporation, a
corporate resolution authorizing Lessee to execute this Lease is attached as
Exhibit I. Corporate seals are unnecessary under Texas law.

 

LESSOR

  

LESSEE

STONECLIFF OFFICE, L.P.

  

PAIN THERAPEUTICS, INC.

Printed name of company or firm (if applicable)

  

Printed name of company or firm (if applicable)

 

  

 

Printed name of person signing

  

Printed name of person signing

 

  

 

Signature

  

Signature

EXECUTIVE VICE PRESIDENT

  

KUCERA MANAGEMENT, INC.,

  

AS AUTHORIZED MANAGING AGENT

  

CEO AND PRESIDENT

Title of person signing (if applicable)

  

Title of person signing (if applicable)

 

  

 

Date signed

  

Date signed

 

Page 18

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

EXHIBIT A

Floor Plan of the Leased Premises

(see paragraph 1.1 of Lease)

Lessor warrants that the Premises, as outlined herein, have been measured in
accordance with BOMA standards.

LOGO [g178799g16c93.jpg]

 

Page 19

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

E X H I B I T  B

Legal Description of Office Building

by lot, block, subdivision, and county or

by metes and bounds description

(see paragraph 1.1 of Lease)

DESCRIPTION OF 12.77 ACRES, MORE OR LESS, OF LAND AREA IN THE JAMES COLEMAN
SURVEY NO. 25, IN TRAVIS COUNTY, TEXAS, BEING THAT SAME TRACT OF LAND DESCRIBED
IN A DEED DATED JUNE 5, 2000 FROM LAKELINE-V, INC. AND RON REUE TO AUSTIN #3
ASSOCIATES, L.P., A COLORADO LIMITED PARTNERSHIP DOING BUSINESS IN TEXAS AS MGA
AUSTIN #3 ASSOCIATES, L.P., AS RECORDED IN DOCUMENT NUMBER 2000087318, OFFICIAL
PUBLIC RECORDS OF TRAVIS COUNTY, TEXAS, AND BEING MORE PARTICULARLY DESCRIBED BY
METES AND BOUNDS AS FOLLOWS:

BEGINNING at a 1/2” iron rod found in the southeast line of Capital of Texas
Highway N. also known as Loop 360, for the west corner of the aforereferenced
Lakeline-V, Inc. Tract, same being the north corner of Lot 1, Block “A”,
Continuum Office Park, a subdivision in Travis County, Texas, according to the
map or plat thereof recorded in Volume 101, Pages 72-73, Plat Records of Travis
County, Texas, and being the west corner of the herein described tract of land;

THENCE leaving the PLACE OF BEGINNING and the aforereferenced Lot 1, with the
common line of said Capital of Texas Highway N. and the Lakeline-V, inc. Tract,
the following five (5) courses:

 

1. N 45°55’30”E 199.26 feet to a 1/2” iron rod found in the remains of a
concrete highway monument;

2. N 57°12’ 15”E 102.09 feet to a concrete highway monument;

3. N 46°05’00”E 354.84 feet to a 1/2” iron rod found in the remains of a
concrete highway monument;

4. N 61°24’00”E 150.38 feet to a concrete highway monument found; and

5. N 46°04’15”E 66.83 feet to a 1/2” iron rod found for the north corner of the
Lakeline-V, Inc. Tract, same being the west corner of that 043 acre of land
described in a deed dated March 7, 1979 from C.B. Carpenter; et al, to the City
of Austin, as recorded in Volume 6512, Page 1874, Deed Records of Travis County,
Texas; same being the north corner of the herein described tract of land;

THENCE leaving Capital of Texas Highway N., with the common line of the
Lakeline-V, Inc. Tract and the aforereferenced 0.63 acre City of Austin Tract,
the following two (2) courses:

 

1. S 61°55’15”E 398.86 feet to a 1/2” iron rod found; and

2. S 73°56’30”E 130.03. feet to a 1/2” iron rod found for the east corner of the
Lakeline-V, Inc. Tract, same being the south corner of the 0.63 acre City of
Austin, Tract, and being the west corner of that 2.28 acre tract of land
described in a deed dated March 29, 1979, from W.H. Bullard, to the City of
Austin, as recorded in Volume 6511, Page 1554, Deed Records of Travis County,
Texas, also being the north corner of Vista North, Section Two-A, a subdivision
in Travis County, Texas, according to the map or plat thereof recorded in Volume
85, Page 98D-99A, Plat Records of Travis County, Texas, and being the east
corner of the herein described tract of land;

THENCE leaving the City of Austin Tracts, with the common line of the
Lakeline-V, inc. Tract and the aforereferenced Vista North, Section Two-A, S
32°09’00”W 309.04 feet to a 1/2” iron pipe found for the west corner of said
Vista North, Section Two-A, same being the north corner of that 19.83 acre tract
of land described in a deed dated January 30, 1985 from Milburn Investments,
inc., to the City of Austin, as recorded in Volume 9047, Page 207, Deed Records
of Travis County, Texas;

THENCE leaving Vista North, Section. Two-A, with the common line of the
Lakeline-V, Inc. Tract and the aforereferenced City of Austin. Tract, S
28°47’30”W 546,65 feet to a 1/2” iron pipe found for the south corner of the
Lakeline-V, Inc. Tract, same being the east corner of the aforereferenced Lot l
and being the south comer. of the herein described tract of land;

THENCE leaving the City of Austin Tract, with the common line of the Lakeline-V,
inc. Tract and Lot 1, N 60°22’03”W 821.28 feet to PLACE OF BEGINNING.

 

Page 20

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

E X H I B I T  C

Page One of Two

Building Operating Expense Pass-Thru Calculations

(see paragraph 2.1 of Lease)

(a) “ESTIMATED” PRO RATA SHARE BUILDING OPERATING EXPENSES. On or before the
beginning of each calendar year, Lessor shall calculate the estimated Building
Operating Expenses for the upcoming calendar year, according to the criteria in
subparagraph (c) below. One-twelfth of Lessee’s Pro Rata Share of estimated
Building Operating Expenses which are in excess of any Expense Stop shall be due
on the first of each month as “Pass-Thru Rent”.

(b) YEAR-END ADJUSTMENT FOR OVERPAYMENT OR UNDERPAYMENT BY LESSEE BECAUSE OF
DIFFERENCES BETWEEN “ESTIMATED” AND “ACTUAL” BUILDING OPERATING EXPENSES. After
each calendar year of the Lease Term and renewal or extension periods, Lessor
shall determine the actual Building Operating Expenses for the preceding
calendar year. If it is then determined that actual Building Operating Expenses
were less than estimated expenses and that Lessee’s monthly payments of
estimated expenses over Lessee’s Expense Stop figure were too much, Lessor shall
promptly credit to Lessee the excess amount paid by Lessee in the form of Rent
credit or refund the amount if the Lease has expired and Lessee has vacated the
Leased Premises and provided a forwarding address to Lessor. If it is determined
that actual Building Operating Expenses were more than estimated expenses and
that Lessee’s monthly payments of estimated expenses over Lessee’s Expense Stop
figure were insufficient, Lessor shall invoice Lessee for the amount of Lessee’s
underpayment. Payment thereof shall be due upon delivery of invoice to Lessee.
Payment may be made prior to or with the next scheduled Rent payment occurring
at least ten (10) days after the invoice date, but not later. The foregoing
calculations and adjustments may also be made one or more times during the
calendar year, at Lessor’s option.

(c) DEFINITION OF BUILDING OPERATING EXPENSES. Building Operating Expenses for
each calendar year shall include: all ad valorem taxes, assessments and related
government charges becoming due on the Building and personal property used in
operation of the Building in such period; utilities; insurance premiums for
fire, extended coverage, vandalism, and liability on the Building and personal
property used in Building management; interior and exterior landscape expenses;
janitorial expenses; window cleaning; supplies; painting, roof repairs, window
replacement, and other maintenance expenses; licenses; permits; advertising;
management and maintenance salaries and bonuses; payroll taxes; management
office overhead and management fees; and all other managerial, administrative
and operating expenses which are reasonably related to the operation of the
Building and utilities serving same. No such category shall include more than 12
months’ worth of expenses. Building Operating Expenses shall also include the
following improvements if amortized over the useful life of such improvements
together with interest at 8% per annum on the unamortized cost: (i) improvements
which or are designed to reduce Building Operating Expenses, (ii) improvements
or modifications required by governmental agencies following completion of the
Building, and (iii) improvements to the Common Areas of the Building, including
but not limited to carpeting, floor covering, draperies and wall coverings.
Building Operating Expenses shall be calculated on an accrual basis in
accordance with generally accepted accounting principles, consistently applied.
The word “Building” as referred to above shall include the Building, parking
areas, parking garage (if any), and Common Areas.

Building Operating Expenses shall not include: principal and interest payments
on mortgages; depreciation or improvements which IRS requires to be depreciated
(except as provided above); expenses of repairing damage of the type normally
covered by fire, vandalism, flood, and EC insurance; any expense paid or
reimbursed from insurance proceeds; costs of repairing damage for which Lessor
is entitled to reimbursement from others; remodeling costs for new or existing
tenants; Common Area improvements or personal property required by other tenants
to be made, purchased, or furnished to such tenants; utility and air
conditioning or heating costs or other expenses which are separately billed to
specific tenants; leasing commissions; expenses of marketing vacant space in the
Building; legal fees; structural repairs to roof, foundation, and walls;
asbestos removal; and installation of new sprinklers, fire alarms, and smoke
detector systems.

 

Page 21

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

E X H I B I T  C

Page Two of Two

If utilities and taxes included in “Building Operating Expenses” are not
payable, billed or otherwise due so as to allow an accurate calculation of said
factors annually, then Lessor, in its reasonable discretion, may estimate and
prorate said expenses on an annual basis, and said factors shall be properly
adjusted by Lessor when they actually become due and payable. Otherwise,
expenses must be supported by invoices and actually paid. Notwithstanding
anything is this subsection (c) of this Exhibit, if the present method of
taxation changes so that in lieu of the whole or any part of any Taxes levied on
the Building, there is levied on Lessor a capital tax directly on the Rents
received

therefrom or a franchise tax, assessment, or a charge based, in whole or in
part, upon such Rents (including but not limited to the tax imposed pursuant to
the 2006 amendments to the Texas Tax Code, Chapter 171, and all subsequent
legislation altering, or modifying such amendments, pertaining to certain
franchise, margin, revenue, or income taxes, imposed on any entity pursuant to
such legislation), then all such taxes, assessments, or charges, or the part
thereof so based, shall be deemed to be included within the term “Taxes” hereof.

(d) DEFINITION OF PRO RATA SHARE. Lessee’s Pro Rata Share of estimated and
actual Building Operating Expenses is specified in Basic Lease Summary #4.

(e) PERCENTAGE OF BUILDING OCCUPIED. With respect to any calendar year or
partial calendar year in which the Building is not occupied to the extent of 95%
of the Rentable Area thereof, the Operating Costs for such period shall, for the
purposes of calculating Building Operating Expenses, be increased to the amount
which would have been incurred if the Rentable Area of the Building had been 95%
occupied for the entire year.

(f) DELAY IN IMPLEMENTATION. At Lessor’s option, adjustments may be delayed.
Lessor’s delay in implementing such adjustments shall not waive Lessor’s right
thereto, and the most recent monthly rental figures shall continue to be paid
during such delay. If Lessor delays in timely calculating adjustments, such
adjustments shall be retroactive to the respective date on which Lessor had a
right to make such adjustment; and such delayed Rent adjustments shall become
due upon written notice to Lessee.

(g) EXAMINATION OF RECORDS. Provided Lessee has paid all Rent, Pass Thru Rent
and other amounts of every kind due and unpaid under this Lease, upon reasonable
notice to Lessor in writing, Lessee may, at Lessee’s sole expense, examine or
audit Lessor’s invoices and statements related to Building Operating Expenses
for the year immediately preceding, such review to be conducted at the place
where such invoices and statements are customarily maintained by Lessor.
Examination or audit of Building Operating Expenses for a particular year must
be completed no later than four (4) months after Lessee’s receipt of a
reconciliation notice or statement of Building Operating Expenses for that year.
If not examined or audited within the four (4) month period, such reconciliation
shall be deemed as accepted and agreed to by all parties. Lessee and Lessee’s
agents and employees shall keep confidential all results of the audit. If Lessee
objects to Lessor’s accounting of any Building Operating Expenses, Lessee shall,
within 30 days after the completion of Lessee’s audit, notify Lessor that Lessee
disputes the correctness of such accounting, specifying the particular line
items which Lessee claims are incorrect. If such dispute has not been settled by
agreement within 30 days thereafter, either party may submit the dispute to
arbitration in accordance with the commercial arbitration rules of the American
Arbitration Association. The decision of the arbitrators shall be final and
binding on Lessor and Lessee and judgment thereon may be entered in any court of
competent jurisdiction.

 

Page 22

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

EXHIBIT D

COMMENCEMENT AGREEMENT

(To be signed at move-in)

The undersigned parties acknowledge that the Lease described below is in full
force and effect and that Lessee has taken possession of the space.

 

Date of Lease:

 

 

Lessor:

 

 

Lessee:

 

 

First Guarantor, if any (not Lessee’s name):

 

 

Second Guarantor, if any (not Lessee’s name):

 

 

Building name:

 

 

Suite Number(s):

 

 

Building address:

 

 

The lease term, commencement dates, lease anniversary date, and ending date of
the initial Lease as defined in Items #6 and #7 of the Basic Lease Summary in
the above Lease are as follows:

 

Lease Term:                                    full calendar months

     

Lease Commencement Date:

 

                

     

Base Rent Commencement Date:

Lease Anniversary Date:

 

                      

     

Pass-Thru Rent Commencement Date:

Lease Expiration Date:

 

                    

     

 

Base Rent:

  Term   Monthly Rent   Term Rent   Annual Rent psf

Except as provided to the contrary herein, all the remaining terms, covenants,
and provisions of the Lease Agreement shall remain in full force and effect and
unmodified hereby.

 

LESSOR

 

LESSEE

(To be signed at move-in)

 

(To be signed at move-in)

 

 

 

Printed name of company or firm (if applicable)

 

Printed name of company or firm (if applicable)

 

 

 

Printed name of person signing

 

Printed name of person signing

 

 

 

Signature

 

Signature

EXECUTIVE VICE PRESIDENT,

 

 

 

 

KUCERA MANAGEMENT, INC.

 

Title of person signing (if applicable)

AS AUTHORIZED MANAGING AGENT

 

Title of person signing (if applicable)

 

 

 

Date signed

 

 

Date signed

 

 

 

Page 23

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

E X H I B I T  E

Tenant Finish Out

Lessee accepts the Leased Premises in “As-Is” condition.

 

Page 24

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

E X H I B I T  F-1

Parking Rules

(see paragraph 9.2 of Lease)

It is the desire of Lessor to maintain and operate the parking areas (and
parking garage, if applicable) in an orderly manner. The following rules and
regulations apply to all Lessees in the Building and their agents, employees,
family, licensees, invitees, visitors, and contractors unless otherwise stated.
Lessor reserves the right to rescind these rules, make reasonable changes, or
make other reasonable rules and regulations for the safety, care, and
cleanliness of the parking garage, if applicable, and parking areas and for the
preservation of good order.

1. TRAFFIC SIGNS. All persons parking in the parking areas and parking garage
shall observe posted signs and markings regarding speed, stop signs, traffic
lanes, reserved parking, no parking, parking stripes, etc.

2. LESSEE EMPLOYEE AND CUSTOMER PARKING. Lessees and their employees and
customers [ X ]may OR [    ]may not park without charge. Lessor reserves the
right to utilize any reasonable system by which Building tenants may pay for
parking of their guests or customers.

3. TRASH. All persons parking in the parking garage or parking areas shall
refrain from throwing trash, ashtray contents, or other debris on the garage
floor or parking areas.

4. FLAT TIRES. All vehicle owners and all persons parking in the parking garage
or parking areas shall be responsible for promptly repairing flat tires or other
conditions of the vehicle which cause unsightliness in the reasonable judgment
of Lessor.

5. REMOVAL OF UNAUTHORIZED VEHICLES. If vehicles are blocking driveways or
passageways or parked in violation of these rules and regulations or state
statutes, Lessor may exercise vehicle removal remedies under Texas
Transportation Code, Chapter 684 upon compliance with statutory notice.

6. SECURITY. Lessor shall use reasonable diligence in the maintenance of
existing lighting in the parking garage or parking areas. Lessor shall have no
duty for additional lighting or any security measures in the parking areas,
including the parking garage.

7. PARKING OF EMPLOYEE VEHICLES. Lessor may from time to time designate specific
areas in which vehicles owned by Lessee and Lessee’s employees, sublessees,
assignees, licensees, and concessionaires shall be parked. Lessee shall use best
efforts to see that such vehicles are parked in such areas. Upon request by
Lessor, Lessee shall furnish Lessor a complete list of license numbers of all
vehicles operated by Lessee and the above listed persons. Lessor may charge
reasonable parking fees for such vehicles not parked in the designated areas.

8. PARKING OF TRUCKS AND DELIVERY VEHICLES. Without Lessor’s prior written
approval, no trailers or large trucks may be parked in the parking areas except
for temporary loading or unloading. Service and delivery vehicles may be parked
in loading zones only when necessary.

9. TIMELY PAYMENT OF PARKING RENT. If applicable, Lessee shall be entitled to
monthly parking rights in the parking garage only upon timely payment of the
then current monthly parking rent, in advance. Lessee may rent less than the
allowed number of spaces. Lessee may rent more than the allowed number of spaces
if available in the reasonable judgment of Lessor.

10. CONTROL DEVICES. Lessor reserves the right to install or utilize any
reasonable system of entry and exit control devices in marked loading areas.

11. ILLEGALLY PARKED VEHICLES. Lessor has no duty to patrol for illegally parked
vehicles or to have them removed. Parking is for daily employee parking only and
vehicles may not be left for periods longer than one week. Employees may not use
more than one parking space at a time.

 

Page 25

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

E X H I B I T  F- 2

Page One of Three

Building Rules

(see paragraph 23.1 of Lease)

LESSEE AGREES TO PROVIDE A COPY OF THESE RULES TO EVERY EMPLOYEE

It is the desire of Lessor to maintain in the Building the highest standard of
dignity and good taste consistent with comfort and convenience for all tenants.
Any action or condition not meeting this high standard should be reported
directly to the Lessor. Cooperation by all Lessees will be sincerely
appreciated. The following rules and regulations apply to all Lessees in the
Building and their agents, employees, family, licensees, invitees, visitors, and
contractors unless otherwise stated. Pursuant to paragraph 23.1 of the Lease,
Lessor reserves the right to rescind these rules, make reasonable modification
thereto, and make other reasonable rules and regulations for the safety, care,
and cleanliness of the Building and for the preservation of good order.

1. DELIVERIES AND MOVEMENT OF FURNITURE. Movement into or out of the Building of
furniture and equipment shall be restricted to hours, stairways, and elevators
designated by Lessor. Unless Lessor notifies Lessee otherwise, only the freight
elevator (if applicable) may be used for such purposes, and such elevator may be
used only after regular business hours without prior approval of Lessor. All
such movement and delivery shall be under the supervision of the Lessor and
carried out in a manner agreed between Lessee and the Lessor, by prearrangement.
Prearrangement shall include time, method, routing, and any limitations imposed
for reasons of safety or non-disturbance of others. The hold harmless and
indemnification provisions of paragraph 12.3 shall apply to the foregoing.
Lessor requires that movement of furniture or equipment which interferes with
normal Building traffic shall be made at hours other than normal business hours.

2. OBSTRUCTION OF PASSAGEWAYS. None of the passageways, outside entries,
exterior doors, elevators, hallways, or stairways shall be locked or obstructed.
No rubbish, trash, litter, or materials of any nature may be emptied or thrown
into these areas. These areas may be used only for ingress and egress.

3. DOORS AND DOORLOCKS. When Lessee’s corridor doors are not in use, Lessee
shall use its best efforts to keep them closed on all floors where Lessee is a
partial tenant on the floor. No additional locks shall be placed on any doors in
the Leased Premises without written consent of Lessor. Lessee shall not change,
alter, or replace locks provided by Lessor on doors in the Building, except with
written permission of the Lessor. All necessary keys shall be furnished by
Lessor, and Lessor shall be entitled to have a key for every door in the Leased
Premises. Lessee shall surrender all keys upon termination of Lessee’s right of
occupancy; and at such time, Lessee shall give Lessor the combination to all
vaults or combination locks remaining in the Leased Premises after surrender by
Lessee.

4. SAFES. Safes and other heavy articles shall be carried onto the Leased
Premises only at such times and in such manner as prescribed by Lessor. Lessor
shall have the right to specify weight limitations and positioning of safes or
other heavy articles. Any damage done to the Building by installation, presence,
or removal of a safe or other article owned or controlled by Lessee on the
Leased Premises, shall be paid for by Lessee.

5. REMOVAL OF FURNITURE. Removal of furniture or equipment from the Leased
Premises shall require presentation of written authorization by an authorized
representative of Lessor. Security guards, watchmen, janitors, and other
Building employees will have the right to challenge all persons leaving the
Building with such items.

6. INSTALLATION AND REPAIR WORK. Lessee shall refer all contractors,
contractors’ representatives, and installation technicians who render any
service on or to the Leased Premises, to the Lessor for approval and supervision
before performance of any service. This provision shall apply to all work
performed in the Building, including installation of telephones, electrical
lines, and other electrical devices where such installation affects the floors,
walls, woodwork, trim, windows, ceilings, mechanical equipment, or any other
part of the Building. If Lessee desires telephone or other electronic
connections, Lessee shall notify Lessor; and Lessor shall then direct
installation servicemen as to where and how wires may be introduced. Without
such directions, no such installations shall be permitted.

 

Page 26

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

EXHIBIT F-2 (cont’d)

Page Two of Three

7. HAZARDOUS MATERIALS. Lessee shall not place or install, on the Leased
Premises or any part of the Building, any explosive, gasoline, kerosene, oil,
acids, caustics, or any other inflammable, explosive, or hazardous materials
without written consent of the Lessor. Lessee shall not operate electric space
heaters, stoves, engines, or other equipment not typical of an office building
without written consent of the Lessor. Space heaters pose a serious safety risk
and will be removed and disposed of by Lessor from any Lease Premises without
any notice.

8. ENTRY BY LESSOR. Lessor shall have the right to enter the Leased Premises for
the purposes set forth in paragraph 9.1 of the Lease at all times.

9. PLUMBING. Plumbing fixtures and appliances shall be used only for the
purposes for which they were constructed. No sweeping, rubbish, rags, or other
unsuitable materials may be thrown or placed in plumbing fixtures or appliances.
The cost of any stoppage or damage resulting from negligence or improper use of
these fixtures and appliances by Lessee or Lessee’s agents, employees, family,
invitees, licensees, or visitors shall be paid for by the Lessee.

10. WINDOWS. Lessee shall not allow windows within the Leased Premises to be
opened at any time, except in emergencies. Nothing shall be thrown out of the
windows of the Building or down the stairwells or other passages. Lessor
reserves the right to cause any or all windows of the Building to be locked,
sealed, closed, or otherwise made inoperable, or to install permanent or
temporary screens thereon, and to include the cost thereof with the Building
Operating Expenses.

11. THEFT AND DAMAGES. Lessor shall not be responsible for lost or stolen
personal property, equipment, money, or jewelry from the Leased Premises or from
the public areas of the Building, regardless of whether such loss occurs when
the area is locked against entry. Lessor will not be liable to Lessee, or
Lessee’s employees, customers, or invitees for any damages or losses to persons
or property caused by other lessees in the Building or for damages or losses
caused by theft, burglary, assault, vandalism, or other crimes. Lessor shall not
be liable for personal injury or loss of Lessee’s property from fire, flood,
water leaks, rain, hail, ice, snow, smoke, lightning, wind, explosions, or
interruption of utilities unless such injury or damage is caused by negligence
of Lessor. If this does indeed require same, Lessor strongly recommends that
Lessee secure Lessee’s own insurance to protect against the above occurrences.

12. ANIMALS. No birds, fowl, or animals (except guide dogs for handicapped
persons) shall be brought into or kept in or about the Building or Common Areas.

13. BICYCLES AND OTHER VEHICLES. No bicycles, motorcycles, or similar vehicles
shall be allowed in the Building. No trailers or large trucks may be parked in
the parking areas except for temporary loading or unloading.

14. RESIDENTIAL USE. No sleeping, cooking, clothes cleaning, or laundering is
permitted on the Leased Premises without written consent of Lessor.

15. INTOXICATION. Lessor reserves the right to exclude or expel from the
Building any person who in the reasonable judgment of Lessor, is intoxicated or
under the influence of liquor or drugs, or who shall in any manner do any act in
violation of any rules of the Building.

16. DISTURBANCES. Lessee shall not obstruct, disturb, or interfere with the
rights of other Lessees or occupants or in any way injure or annoy them. Lessee
shall not make any noises or odors by any means which, in the reasonable
judgment of Lessor, are likely to disturb other lessees or occupants of the
Building.

17. COMPLIANCE WITH SAFETY AND SANITATION LAWS. Lessee shall comply with all
laws relating to fire, safety, and sanitation, and shall comply with any
requirements of Lessor’s insurance company with respect to fire prevention,
safety standards, and sanitation.

18. CLEANING. Lessee shall not employ any person or persons without written
consent of Lessor, for the purpose of cleaning or maintaining of the Leased
Premises. Lessee shall cooperate with Lessor’s employees, agents, and cleaning
personnel in keeping Lessee’s Leased Premises neat and clean. Any special
cleaning requested by Lessee and performed by Lessor or Lessor’s employees,
agents, or contractors shall be paid for by Lessee.

 

Page 27

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

EXHIBIT F-2 (cont’d)

Page Three of Three

19. SOLICITING. Canvassing, soliciting, or peddling in the Building is
prohibited without written permission of Lessor, and Lessee shall cooperate to
prevent same.

20. SIGNS. No signs, fixtures, or notices of any kind may be displayed except by
written consent of Lessor, except that Lessee may display company signage inside
the Leased Premise All signs shall conform to the requirements of paragraph 28.1
of the Lease.

21. NOTICE OF PERSONAL INJURIES OR UTILITY OR MECHANICAL PROBLEMS. Lessee shall
give prompt notice to the Lessor, to the best of Lessee’s knowledge, of any
significant accidents involving injury to persons or property, including
plumbing, electrical, heating, air conditioning, stairwell, corridor, and
elevator problems and/or personal injury and property damage caused thereby.

22. REQUESTS BY LESSEE. Except in emergencies, requests by Lessee shall be
attended to only after written request by Lessee to the Lessor. Lessor’s agents
are not allowed to perform or do anything outside their regular duties unless
pursuant to special orders from Lessor. Lessee may not contract with Lessor’s
agents for the performance of paid or free services to Lessee. If, at the
request of Lessee, Lessor or Lessor’s agents furnish services, goods, labor, or
material to Lessee which are not required to be furnished by Lessor under this
Lease, Lessee shall pay for same upon delivery of a written statement therefore
to Lessee.

23. BUILDING ACCESS. Lessor shall not be liable for damages for any good faith
error with regard to admission or exclusion from the Building of any person. In
case of fire, destruction, invasion, mob, riot, or other commotion, Lessor
reserves the right to prevent access to the Building by closing the doors or
otherwise.

24. REQUEST FOR EXTRA AIR CONDITIONING. Requests for heating or air conditioning
before or after the hours of operation stated in paragraph 7.1 of the Lease must
be received by Lessor at least 24 hours in advance.

25. LEASE PROVISIONS REGARDING LESSEE’S CONDUCT. Lessee shall comply with all
the provisions of paragraph 9.2 regarding parking and paragraph 10.1 regarding
occupancy, nuisance, and hazards.

26. ELEVATORS. Lessor shall not be liable for damages from stoppage of elevators
for repair, service, or improvements, nor shall Lessor be liable for delays of
any duration in connection with elevator repair, service, or improvements.

27. SMOKING. This is a non-smoking Building; smoking is not permitted anywhere
inside the Building or within 15 feet of any Building entrance.

28. ICE, SLEET, SNOW, OR WATER. Lessor shall have no duty to remove, in whole or
in part, ice, sleet, snow, or water from parking lots, walkways, sidewalks, or
stairs, regardless whether they are covered, uncovered, inside, or outside of
Buildings. At Lessor’s option, Lessor may remove such ice, sleet, snow, or water
at any time, in whole or in part, with or without notice to anyone.

WATER LEAKS AND INFILTRATION. Lessee shall immediately notify Lessor of any
visible water leaks, significant water spills on carpet, or water infiltration
into any wall or ceiling in Lessee’s space or any mold or mildew in Lessee’s
space.

30. EXCESS WEIGHT. Lessor reserves the right to prescribe and to approve the
weight, size and location of safes, book shelves and other heavy equipment,
fixtures and articles in and about the Leased Premises and Building. Lessee
shall not overload any floors. Lessee shall be liable for any reinforcement of
the floors or professional fees incurred to determine necessary measures. Damage
caused to the Building by Lessee for failure to adhere to this rule will be
Lessee’s sole cost.

 

Page 28

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

E X H I B I T  G

Page One of Two

This form is not to be filled in or executed at time of lease execution.

Estoppel Certificate

(see paragraph 30.1 of Lease)

The purpose of this certificate is to confirm the current status of matters
relating to the Lease described below. It is for the benefit of the owner or
prospective purchaser or mortgagee of the Building in which the Leased Premises
are located.

1. The undersigned is the Lessee under a Lease between                    , as
Lessor, and                    , as Lessee, dated                      on Leased
Premises locally known as the                      building and located
at                    . A copy of the fully executed Lease and any amendments or
modifications thereto are attached. There are no other modifications or
amendments to the above described Lease. The dates of any amendments or
modifications are: (put “none” if
inapplicable)                                       
                             .

2. There are no unfulfilled written or verbal promises, representations, or
warranties by Lessor.

3. There are no subleases of the Leased Premises or any portions thereof.

4. The Lease (together with any amendments or modifications referred to above)
is in good standing and in full force and effect. Lessor is not in default.
Lessee agrees to give notice of any Lessor default to any purchaser or lender
making written requests to Lessee for same.

5. Except for Rents (if any) which may be due under the Lease for the current
month, there are no Rents or other charges which have been prepaid by the
undersigned Lessee to Lessor under the Lease other than the following:

 

 

6. The amount of Security Deposit currently posted by Lessee with Lessor is
$         in the form of ( ) cash or ( ) an irrevocable, unconditional letter of
credit issued by Bank Issuing Letter of Credit in favor of Lessor which is still
valid.

7. Lessee acknowledges that the space being leased consists of             
rentable square feet according to the Lease, that the improvements to be
constructed by Lessor have been satisfactorily completed, that the Lease space
has been accepted by Lessee, that Lessee now occupies the lease space, and that
the Commencement Date for the Lease Term was             .

8. There are no Rentals which are due and unpaid. Rentals are fully paid (if
required by the Lease) through the last day of the month in which this estoppel
certificate has been executed.

9. There are no known offsets or credits against rentals except as expressly
provided by the terms of the Lease. There is no known right of rescission and no
known defense to Lessee’s future obligations to pay the specified rentals at the
times and in accordance with the Lease Terms. Lessee has not received any
concession (rental or otherwise) or similar compensation not expressed in the
Lease which is presently in effect.

10. Lessee has no options or rights of refusal regarding the Leased Premises or
additional rental space other than as set out in the Lease.

11. Lessee has not: (a) made a general assignment for the benefit of creditors;
and (b) commenced any case, proceeding or other action seeking reorganization,
arrangement, adjustment, liquidation, dissolution, or composition of it or its
debts under any law relating to bankruptcy, insolvency, reorganization, or
relief of debtors; or (c) had any involuntary case, proceeding, or other action
commenced against it which seeks to have an order for relief entered against it,
as debtor, or seeks reorganization, arrangement, adjustment, liquidation,
dissolution, or

 

Page 29

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

EXHIBIT G

Page Two of Two

composition of it or its debts under any law relating to bankruptcy, insolvency,
reorganization, or relief of debtors; or (d) concealed, removed, or permitted to
be concealed or removed, any part of its property, with intent to hinder, delay,
or defraud its creditors or any of them, or made or suffered a transfer of any
of its property which may be fraudulent under any bankruptcy, fraudulent
conveyance, or similar law; or made any transfer of its property to or for the
benefit of a creditor at a time when other creditors similarly situated have not
been paid; or (e) had a trustee, receiver, custodian or other similar official
appointed for or take possession of all or any part of its property or had any
court take jurisdiction of any other of its property.

12. Lessee agrees to furnish Lessor with estoppel letters on this form within 10
days (stating the then-current facts) after written request by Lessor or
subsequent owners of the Building.

13. Lessee acknowledges that, upon 10 days’ prior written request of Lessor’s
mortgagee at any time after foreclosure proceedings or a deed in lieu of
foreclosure, Lessee shall attorn to the mortgage or foreclosure purchaser by
recognizing such new owner as Lessor under the Lease provided that such
purchaser shall recognize the rights of tenant under the Lease as long as tenant
is not in default. The agreement of Lessee to attorn shall survive any
foreclosure sale or deed in lieu of foreclosure. Lessee shall, upon 10 days’
written notice from Lessor’s mortgagee anytime before or after foreclosure sale,
execute, acknowledge, and deliver to Lessor’s mortgagee all instruments and
certificates that in the reasonable judgment of Lessor’s mortgagee may be
necessary or proper to confirm such attornment.

14. Lessee acknowledges that this estoppel certificate and the statements
therein may be conclusively relied upon by Lessor and by any prospective
purchaser or lien holder of the Leased Premises.

15. The form of this estoppel certificate may vary, depending on lender or
purchaser requirements. It is agreed that this certificate may be modified to
conform to reasonable requests by lenders or purchasers.

16. This agreement shall be binding upon and shall inure to the benefit of the
Lessor, any present or future mortgagee, any prospective buyer or master Lessee
of the property, and their successors and assigns.

Dated this      day of         , 20    .

 

LESSEE:

Pain Therapeutics, Inc.

By

 

 

Printed name of signatory Remi Barbier                    

Title CEO and President                                             

 

Page 30

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

E X H I B I T  H

Intentionally Deleted

 

Page 31

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

E X H I B I T  I

Certificate of Corporate Resolution Authorizing Lease or Guaranty

(see paragraphs 39.1 of Lease)

The undersigned, as secretary of the corporation named below, certifies that at
a meeting of the board of directors of the corporation, duly called and held on
the 17th day of September 2010            , at which a quorum of the directors
were present and acting throughout, corporate resolutions substantially similar
to the following were unanimously adopted and are still in force and effect:

RESOLVED that management shall be authorized to execute a lease for office space
on behalf of the corporation and/or to guarantee performance of a lease for
office space in Austin, Tx. The exact lease is described below:

 

Date of Lease:

 

December 28, 2010

Lessor:

 

StoneCliff Office, L.P.

Lessee:

 

Pain Therapeutics, Inc.

Building name:

 

StoneCliff

Suite Number(s):

 

260

Building address:

 

7801 Capital of Texas Highway, Austin, TX 78731

First Guarantor (not Lessee’s name):

 

N/A

Second Guarantor (not Lessee’s name):

 

N/A

RESOLVED FURTHER, that management is authorized on behalf of the Corporation to
execute and deliver to the Lessor all instruments reasonably necessary for the
Lease.

Lessor is entitled to rely upon the above resolutions until the board of
directors of the corporation revokes or alters same in written form, certified
by the secretary of the corporation, and delivers same, certified mail, return
receipt requested, to the Lessor.

The corporation is duly organized and is in good standing under the laws of the
State of Delaware and there are no proceedings pending to forfeit the
corporation’s charter or right to do business in Texas.

WITNESS MY HAND this      day of         , 20    

 

Pain Therapeutics, Inc.

Typed name of corporation

 

Signature of Chairman of the Board

Remi Barbier                                        
                                        

Printed name of Chairman of the Board

 

Page 32

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

E X H I B I T  J

Special Conditions

(see special conditions paragraph 39.1 of Lease)

The following special conditions shall apply to this Lease and shall prevail on
any other provisions to the contrary.

FINANCIAL STATEMENTS. Prior to execution of this Lease and thereafter from time
to time upon 15 days written request from Lessor, Lessee shall, upon written
request, furnish to Lessor quarterly or annual financial statements, as
available, of Lessee’s financial condition audited by an independent certified
public accountant (if available) or an internally-prepared statement (if a
CPA-prepared statement is unavailable), in the exact form as filed with the U.S.
Securities & Exchange Commission on a quarterly or annual basis, certified by an
officer of the corporation. . All financial statements shall be current within
three months. Lessor will not disclose any aspect of Lessee’s financial
statements that Lessee designates as confidential, except for (1) disclosing
same to Lessor’s lenders or prospective lenders, purchasers or prospective
purchasers, (2) litigation between Lessor and Lessee, or (3) court order.

CREDIT REPORTS. Lessee gives Lessor express permission to order a consumer
report (credit report) from any consumer reporting agency before, during, and
after Lessee’s tenancy for any legitimate business purpose.

EXPANSION OPPORTUNITY. Should the Lessor require further expansion space during
the term of the Lease, Lessor will present all of the expansion possibilities
within Stonecliff. If a solution, including all economic terms, is found which
is suitable to both parties, Lessor will facilitate the relocation of Lessee to
the other suite provided that both parties can reach agreement on terms.

BICYCLES. Lessee may have a bicycle or bicycles on the property, not to exceed
four (4) bicycles, to be stored in undercover parking only.

COST OF RESERVED PARKING. If during the Lease Term, Lessee renews Lease for
anything longer than a thirty-six (36) month term, Lessor will provide credit
for all payment to date of reserved parking, and from that point onwards, two
(2) reserved spaces will be available to Lessee free of charge.

 

Page 33

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 



--------------------------------------------------------------------------------

E X H I B I T  K

Lessee’s Acknowledgment of Receipt of Broker’s Agency Disclosure

Approved by the Texas Real Estate Commission for Voluntary Use

Texas law requires all real estate licensees to give the following information

about brokerage services to prospective buyers, tenants, sellers and landlords.

 

Information About Brokerage Services

Before working with a real estate broker, you should know that the duties of a
broker depend on whom the broker represents. If you are as prospective seller or
landlord (owner) or a prospective buyer or tenant (buyer), you should know that
the broker who lists the property for sale or lease is the owner’s agent. A
broker who acts as a subagent represents the owner in cooperation with the
listing broker. A broker who acts as a buyer’s agent represents the buyer. A
broker may act as an intermediary between the parties if the parties consent in
writing. A broker can assist you in locating a property, preparing a contract or
lease, or obtaining financing without representing you. A broker is obligated by
law to treat you honestly.

IF THE BROKER REPRESENTS THE OWNER:

The broker becomes the owner’s agent by entering into an agreement with the
owner, usually through a written listing agreement, or by agreeing to act as a
subagent by accepting an offer of subagency from the listing broker. A subagent
may work in a different real estate office. A listing broker or subagent can
assist the buyer but does not represent the buyer and must place the interests
of the owner first. The buyer should not tell the owner’s agent anything the
buyer would not want the owner to know because an owner’s agent must disclose to
the owner any material information known to the agent.

IF THE BROKER REPRESENTS THE BUYER:

The broker becomes the buyer’s agent by entering into an agreement to represent
the buyer, usually through a written buyer representation agreement. A buyer’s
agent can assist the owner but does not represent the owner and must place the
interests of the buyer first. The owner should not tell a buyer’s agent anything
the owner would not want the buyer to know because a buyer’s agent must disclose
to the buyer any material information known to the agent.

IF THE BROKER ACTS AS AN INTERMEDIARY:

A broker may act as an intermediary between the parties if the broker complies
with The Texas Real Estate License Act. The broker must obtain the written
consent of each party to the transaction to act as an intermediary. The written
consent must state who will pay the broker and, in conspicuous bold or
underlined print, set forth the broker’s obligations as an intermediary. The
broker is required to treat each party honestly and fairly and to comply with
The Texas Real Estate License Act. A broker who acts as an intermediary in a
transaction:

(1)    shall treat all parties honestly;

(2)    may not disclose that the owner will accept a price less than the asking
price unless authorized in writing to do so by the owner;

(3)    may not disclose that the buyer will pay a price greater than the price
submitted in a written offer unless authorized in writing to do so by the buyer;
and

(4)    may not disclose any confidential information or any information that a
party specifically instructs the broker in writing not to disclose unless
authorized in writing to disclose the information or required to do so by The
Texas Real Estate License Act or a court order or if the information materially
relates to the condition of the property.

With the parties’ consent, a broker acting as an intermediary between the
parties may appoint a person who is licensed under The Texas Real Estate License
Act and associated with the broker to communicate with and carry out instruction
so one party and another person who is licensed under that Act and associated
with the broker to communicate with an carry out instruction of the other party.

If you choose to have a broker represent you,

you should enter into a written agreement with the broker that clearly
establishes the broker’s obligations and your obligations. The agreement should
state how and by whom the broker will be paid. You have the right to choose the
type of representation, if any, you wish to receive. Your payment of a fee to a
broker does not necessarily establish that the broker represents you. If you
have any questions regarding the duties and responsibilities of the broker, you
should resolve those questions before proceeding.

 

Real estate licensee asks that you acknowledge receipt of this information about
brokerage services for the licensee’s records.

 

Lessee Signature

   Date                         

Texas Real Estate Brokers and Salesmen are licensed and regulated by the Texas
Real Estate Commission (TREC). If you have a question or complaint regarding a
real estate licensee, you should contact TREC at P.O. Box 12188, Austin, Texas
78711-2188 or 512-465-3960.

 

Page 34

Building Name: StoneCliff

  Lessee             

Lessee’s Name: Pain Therapeutics, Inc.

  Lessor             

Rev: 03/2009

 